
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.31


INDUSTRIAL LEASE AGREEMENT

GRAND/ROEBLING INVESTMENT COMPANY
a California limited partnership

LANDLORD

and

SHAMAN PHARMACEUTICALS, INC.
a California corporation

TENANT

213 EAST GRAND AVENUE
217 EAST GRAND AVENUE
317 ROEBLING ROAD
SOUTH SAN FRANCISCO, CALIFORNIA

EFFECTIVE DATE OF EXECUTION: January 1, 1993

--------------------------------------------------------------------------------

INDUSTRIAL LEASE AGREEMENT
BASIC LEASE INFORMATION

Effective Date of Execution:   January 1, 1993
Landlord:
 
GRAND/ROEBLING INVESTMENT COMPANY, a California limited partnership.
Tenant:
 
SHAMAN PHARMACEUTICALS, INC., a California corporation.
Building Addresses:
 
213 East Grand Avenue
217 East Grand Avenue
317 Roebling Road
South San Francisco, CA
Real Property:
 
Parcels 1, 2 and 3, more particularly described in Exhibit "B-1" attached hereto
and incorporated herein by reference, known as San Mateo County Assessor Parcel
Numbers 015-041-270 and 015-041-200 (together, the "Real Property"). A Plot Plan
outlining the Real Property, the location of the three (3) Buildings site on the
Real Property, and the Easement and Driveway (referenced below) is attached
hereto as Exhibit "A" and incorporated herein by reference.
Section Page
 
 
1.1
 
1
 
Premises:
 
The Premises consist of all of the following: (i) all (100%) of the Real
Property; (ii) each of the three (3) Buildings located on the Real Property and
commonly referred to as 213 East Grand Avenue, 217 East Grand Avenue and 317
Roebling Road in South San Francisco, California; and (iii) a non-exclusive
easement ("Easement") to use in common with others for purposes of ingress and
egress to the Real Property a portion of Parcel 4 (adjacent to and contiguous
with Parcel 3, known as Assessor's Parcel Number 015-041-280 and more
particularly described in Exhibit "B-2" hereto)
2.1
 
7
 
Term Commencement Date:
 
March 1, 1993
2.1
 
7
 
Term Expiration Date:
 
February 28, 2003
2.2
 
7
 
Options To Extend Term of Lease:
 
Two (2) Options To Extend Term Of Lease, Each Option To Be For A Period Of Five
(5) Years.

1

--------------------------------------------------------------------------------


3.1
 
9
 
Annual Base Rent During The Initial Term Payable In Equal Monthly Installments:
 
March 1—December 31, 1993: $750,000.00, payable in equal monthly installments of
$75,000,00.
 
 
 
 
 
 
January 1—December 31, 1994: $960,000.00, payable in equal monthly installments
of $80,000.00.

 
 
 
 
 
 
January 1—December 31, 1995: $990,000.00, payable in equal monthly installments
of $82,500.00.

 
 
 
 
 
 
January 1—December 31, 1996: $1,020,000.00, payable in equal monthly
installments of $85,000.00.

 
 
 
 
 
 
January 1, 1987—February 28, 2003: The Annual Base Rent increases in accordance
with the provisions set forth In Section 3.2 of the Lease. Provided, however, in
no event shall the Annual Base Rent for a new Lease Year be less than the Annual
Base Rent payable for the preceding Lease Year.
4.1
 
14
 
Tenant's Percentage Share of Common Area and Operating Costs:
 
One hundred percent (100%) of all Operating Costs attributable to the Premises;
plus one hundred percent (100%) of all costs attributable to the Tenant's Common
Area; and eighty percent (80%) of all costs attributable to the Shared Common
Area.
4.5
 
17
 
Tenant's Percentage Share of Taxes:
 
One hundred percent (100%) of all Taxes attributable to the Premises; plus one
hundred percent (100%) of all Taxes attributable to Tenant's personal property,
tenant improvements, fixtures, trade fixtures and Alterations.
5.1
 
19
 
Security Deposit:
 
$100,000.00
6.1
 
20
 
Use of Premises:
 
Office, Light Manufacturing, Laboratory, Research and Related operations.
25.1
 
43
 
Tenant's Address For Notices:
 
Shaman Pharmaceuticals, Inc.
213 East Grand Avenue
South San Francisco, California
Telecopier: 415-637-7786
ATTN: Lisa A. Conte, President
25.1
 
43
 
Landlord's Address For Notices:
 
GRAND/ROEBLING INVESTMENT COMPANY
c/o, MATTISON/SHIDLER INVESTMENT CO.
Four Embarcadero Center, Suite 3150
San Francisco, CA 94111
Telecopier: 415-394-6062
ATTN: J. Stanley Mattison

2

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  PAGE
ARTICLE 1   PREMISES   1 ARTICLE 2   TERM; OPTION TO EXTEND TERM   4 ARTICLE 3  
ANNUAL BASE RENT; OPTION PERIOD RENT   6 ARTICLE 4   ADDITIONAL RENT TENANT'S
SHARE OF COMMON AREA AND OPERATING COSTS; TENANT'S SHARE OF TAXES   9 ARTICLE 5
  SECURITY DEPOSIT   12 ARTICLE 6   USE; NUISANCE OR WASTE; NO ILLEGAL USE;
CONDITION OF PREMISES "AS-IS"; NON-COMPLIANCE WITH CODES   13 ARTICLE 7  
SERVICES AND UTILITIES   15 ARTICLE 8   ADDITIONS, ALTERATIONS, IMPROVEMENTS AND
RESTORATION   16 ARTICLE 9   REPAIRS AND MAINTENANCE; SIGNS   18 ARTICLE 10  
ASSIGNMENT AND SUBLETTING   19 ARTICLE 11   INDEMNIFICATION: LIMITATION OF
LIABILITY   21 ARTICLE 12   DESTRUCTION OR DAMAGE   21 ARTICLE 13   WAIVER OF
SUBROGATION   23 ARTICLE 14   RULES AND REGULATIONS   23 ARTICLE 15   ENTRY BY
LANDLORD   23 ARTICLE 16   DEFAULT   24 ARTICLE 17   ATTORNEYS' FEES   26
ARTICLE 18   HOLDING OVER   26 ARTICLE 19   WAIVER   26 ARTICLE 20   EMINENT
DOMAIN   26 ARTICLE 21   SALE BY LANDLORD   27 ARTICLE 22   NO MERGER   27
ARTICLE 23   SURRENDER OF PREMISES   28 ARTICLE 24   ESTOPPEL CERTIFICATE   28
ARTICLE 25   NOTICES   28 ARTICLE 26   SUCCESSORS   29 ARTICLE 27   INSURANCE  
29 ARTICLE 28   PROTECTION OF LENDER   31 ARTICLE 29   MISCELLANEOUS   31

--------------------------------------------------------------------------------

INDUSTRIAL LEASE AGREEMENT

    This INDUSTRIAL LEASE AGREEMENT (the "Lease") is made on this 1st day of
January, 1993 (the "Lease Execution Date"), by and between GRAND/ROEBLING
INVESTMENT COMPANY, a California limited partnership ("Landlord"), and SHAMAN
PHARMACEUTICALS, INC., a California corporation ("Tenant").

    IN CONSIDERATION OF THE COVENANTS AND CONDITIONS HEREINAFTER CONTAINED, AND
FOR OTHER GOOD AND VALUABLE CONSIDERATION THE AMOUNT, SUFFICIENCY AND RECEIPT OF
WHICH IS HEREBY ACKNOWLEDGED, THE UNDERSIGNED AGREE AS FOLLOWS:


ARTICLE 1

PREMISES


    1.1 Agreement To Lease Promises. Landlord hereby leases to Tenant, and
Tenant hereby hires from Landlord, for the term and subject to the agreements,
conditions and provisions contained in the Basic Lease Information and as
hereinafter set forth, to each and all of which Landlord and Tenant hereby
mutually agree, those certain premises (the "Premises") more particularly
described in the Basic Lease Information attached hereto and made a part hereof.
The Real Property is more particularly described in Exhibit "B-1" attached
hereto and incorporated herein by reference.

    (a) The Project. The Premises are part of a multitenant business and
industrial park (the "Project") located on the real property adjacent to and
contiguous with the Real Property. The Project, including the Premises, is
identified on the Plot Plan attached hereto as Exhibit "A". Tenant acknowledges
and agrees that Landlord shall have the right, from time to time, to develop and
implement agreements with various tenants of the Project for purposes of
insuring adequate ingress and egress to various portions of the Project
(including parking places and loading docks) by all tenants, to insure the
proper operation, maintenance and repair of the Shared common Areas (defined
below), to acquire adjacent properties from third parties and incorporate them
into the Project (and, if required, to proportionally reallocate Tenant's Share
of Common Area and operating Costs to reflect the acquisition). Landlord shall
have the right to record reciprocal easement agreements, covenants, conditions
and restrictions on various parts of the Project, including the Real Property,
and Tenant agrees that this Lease and all terms and conditions hereof shall be
junior and subordinate to any such easements or covenants, conditions and
restrictions; provided, however, a condition precedent to any such subordination
shall be that Landlord provide Tenant with a written agreement that, so long as
Tenant is not then in default under this Lease, Tenant's rights under this Lease
shall not be disturbed by enforcement of any rights under such easement or
covenants, conditions and restrictions. At any time and from time to time, but
in no event on less than ten (10) calendar days prior written request by
Landlord, Tenant shall execute, acknowledge and deliver to Landlord or any
person or entity designated by Landlord, promptly upon request, an agreement
subordinating this Lease and Tenant's interest therein, to any such easements
and/or covenants, conditions and restrictions made for the benefit of all
tenants in the Project. If Tenant fails to deliver an executed and acknowledged
subordination agreement within ten (10) calendar days after receipt thereof by
Tenant, Tenant irrevocably constitutes and appoints Landlord as its special
attorney in fact to execute, acknowledge and deliver said subordination
agreement, and record the same against the title of the Real Property.

    (b) Agreement Respecting Parcels 1 and 2; Right of First opportunity to
Lease New Building. The Premises include the non-exclusive right to use Parcels
1 and 2; however, Tenant's use of Parcels 1 and 2 shall be limited to the
parking of vehicles thereon and for ingress and egress to and from other parts
of the Project and the Premises. Other tenants in the Project also have a
non-exclusive right to use Parcels 1 and 2 for purposes of ingress and egress to
and from their respective leased premises. The vacant building located on
Parcels 1 and 2 is commonly referred to as the 11205 East Grand Building."
Landlord intends (but shall not be required) to demolish the 205 East Grand
Building at an undetermined time in the future. If Landlord demolishes the 205
East Grand Building, it shall not be required to rebuild or reconstruct a new
building on Parcels 1

--------------------------------------------------------------------------------

and 2; the Annual Base Rent (or if applicable, the Annual Option Period Base
Rent) charged pursuant to this Lease shall not be reduced or changed; however,
if the parking supply on Parcels 1 and 2 is increased as a result of said
demolition, Tenant shall be granted the temporary right and license to use said
increased parking supply. However, if in the exercise of Landlord's sole
discretion it elects to construct a new building on Parcels 1 and 2 including
sufficient parking supply to serve the new building (together, the "New
Building"), Landlord will have the right to reclaim any increased parking supply
that resulted from the earlier demolition and Tenant's right and license to use
said increased parking supply shall terminate and expire. Further, Landlord will
provide Tenant with the right of first opportunity ("Right of First
opportunity") to lease the New Building. Prior to offering the New Building for
lease to any third party or entity, Landlord shall first deliver written notice
thereof to the Tenant (the "Notice of Intent To Lease") and offer the Tenant the
first opportunity to lease the New Building. The Notice of Intent to Lease shall
contain a full statement of the rent and other monetary terms pursuant to which
the Landlord is proposing to lease the New Building and shall contain an offer
by the Landlord to lease the New Building to the Tenant on the rent set forth in
the Notice, for a term which equals the remaining Term of this Lease (including
all Option Periods) and on all other terms and conditions set forth in this
Lease. Tenant shall have thirty (30) calendar days following its receipt of the
Notice of Intent to Lease within which to either accept the offer set forth in
said Notice, or otherwise reach written agreement with the Landlord as to
acceptable terms or conditions. If the Tenant either timely accepts the offer
contained in the Notice of Intent to Lease or timely reaches an alternate
agreement with the Landlord, then the Landlord shall lease and the Tenant shall
hire the New Building on the terms and conditions set forth in said Notice or as
otherwise agreed. However, if Landlord and Tenant fail to timely reach
agreement, then the Right of First opportunity herein granted shall terminate
and expire and Landlord shall thereafter have the unrestricted right to lease
the New Building to any third party or entity. If Landlord in fact leases the
New Building to a third party or entity, then this Lease will be amended to
proportionately reduce Tenant's Share of Common Area and Operating Costs and
Tenant's Share of Taxes as are allocable to Parcels 1 and 2, to reflect Tenant's
continuing use of the paved and landscaped areas of said Parcels 1 and 2.

     (i) Landlord's Reserved Rights In Parcels 1 and 2. Landlord hereby reserves
unto itself and its successors and assigns, the absolute right to enter Parcels
1 and 2 at any time and from time to time for the purpose of demolishing the 205
East Grand Building and/or for the purpose of constructing a New Building
thereon. During the exercise of the rights herein reserved, Landlord shall use
its best efforts not to obstruct or unreasonably interfere with Tenant's use of
Parcels 1 and 2 as a parking area or otherwise interfere with Tenant's business.

    1.2 Three Party Agreement. The Premises are currently occupied by Berlex
Laboratories, Inc., a Delaware corporation ("Berlex") pursuant to that certain
Lease agreement by and between Landlord, as landlord, and Berlex, as tenant,
dated December 20, 1985 (as amended on March 5, 1987 and again on April 1, 1991)
(together with all amendments, the "Berlex Lease"). The term of the Berlex Lease
expires on December 31, 1996. Tenant intended to sublease the Premises from
Berlex through expiration of the term of the Berlex Lease and Landlord intended
to consent to said sublease. However, Berlex decided for its own reasons not to
sublease the Premises to Tenant, but instead requested that Tenant execute this
Lease directly with Landlord; and, that the continuing and respective
obligations between Berlex, Landlord and Tenant be set forth in that certain
Three Party Agreement of even date herewith (the "Three Party Agreement"), a
copy of which is attached hereto as Exhibit "C" and incorporated herein by
reference. Landlord and Tenant agreed, but as a condition thereto Landlord
required Berlex (in the Three Party Agreement) to agree that, in the event of
default by Tenant under this Lease which remain uncured following notice to
Tenant and Berlex, Landlord shall have the independent right to pursue legal
remedies against Berlex, whether or not it pursued Tenant. As a result, the
Three Party Agreement reflects that the Berlex Lease will be terminated as of
the Lease Execution Date and that Berlex guarantees to Landlord the full, timely
and complete

2

--------------------------------------------------------------------------------

performance of all financial and performance obligations of Tenant under this
Lease, on the terms and conditions Bet forth in the Three Party Agreement.

    (a) Notwithstanding anything in the Three Party Agreement to the contrary,
if Tenant hereunder for any reason commits an Event of Default which remains
uncured following expiration of the applicable cure period, then Landlord shall
have the right to notify Berlex of said Event of Default and demand that Berlex
cure said Event of Default within three (3) calendar days following receipt of
Landlord's written demand therefor. If Berlex for any reason fails to timely
cure the Event of Default described in Landlord's notice, then Berlex shall be
deemed to have committed an event of default under the Three Party Agreement and
Landlord shall, as against Berlex, have all the rights and remedies granted
Landlord against Berlex under the Three Party Agreement. The rights of Landlord
as against Berlex are independent and separate from Landlord's rights as against
Tenant if Tenant commits an Event of Default hereunder. Nothing in this
Subsection 1.2(h) shall be deemed to extend or modify any time period for notice
to Tenant or for performance by Tenant of any term or condition of this Lease.

    1.3 Possession, Indemnity and Condition of Premises.

    (a) Possession. As provided in the Three Party Agreement, possession of the
Premises shall (subject to the cooperation of Berlex) be delivered to Tenant on
the Term Commencement Date.

    (b) Indemnification by Tenant. Tenant acknowledges and agrees that Berlex,
not Landlord, has control of and occupancy of the Premises and the duty under
the Three Party Agreement to deliver occupancy thereof to Tenant in accordance
with the occupancy schedule set forth above. Tenant agrees to and shall
indemnify, defend, protect and hold Landlord free and harmless against any and
all loss, cost, damage, liability, injury and expense (including attorneys' fees
and costs) arising out of or in any way related to the failure by Berlex to
timely deliver to Tenant occupancy of any part of the Premises. Further, if for
any reason Berlex does, not timely deliver occupancy of the Premises to Tenant
on or before the dates set forth in the Three Party Agreement, Landlord shall
not be liable for any damage thereby caused and this Lease shall not be void or
voidable thereby, and the party obligated to pay rent to Landlord as set forth
herein or in the Three Party Agreement shall remain liable for payment of said
rent. No failure to timely deliver occupancy of any part of the Premises by
Berlex shall: (i) in any way affect any other obligations of Tenant hereunder;
or (ii) extend the Term Expiration Date. Tenant agrees to look solely to Berlex
and it's obligations under the Three Party Agreement for reimbursement of any
damage caused by Berlex's failure to deliver occupancy of any part or all of the
Premises.

    (c) Premises in Good Condition. Tenant's acceptance of legal possession of
the Premises or any part thereof (whether before or after the Term Commencement
Date) shall constitute Tenant's acknowledgment that the Premises or the part so
accepted are in good order and satisfactory condition and all claims to the
contrary against Landlord shall be deemed waived and released.

    1.4 Non-Exclusive Basement and License.

    (a) Non-Exclusive Easement. Landlord is the legal owner of the real property
identified in Exhibit "B-2" hereto as Parcel 4, which is adjacent to the Real
Property and is referred to as Assessors Parcel Number 015-041-280 (the
"Easement Parcel"). Landlord hereby grants to Tenant and its approved
subtenants, agents, employees, customers, guests, patrons and invitees, a
non-exclusive easement to use the Easement Parcel for the express and limited
purpose of providing ingress and egress to and from the Premises; provided,
however, that Tenant and its approved subtenants, agents, employees, customers,
guests, patrons and invitees shall not park in or on the Easement Parcel nor
interfere with the use and enjoyment of the Easement Parcel by others permitted
to use the same.

3

--------------------------------------------------------------------------------

    (b) Non-Exclusive License. Landlord has the right to grant Tenant a License,
and hereby grants to Tenant a nonexclusive License to use the Driveway an the
Driveway Parcel for the limited and sole purpose of ingress and egress to the
217 East Grand Building on the Premises, pursuant to the terms and conditions of
that certain License Agreement ("License Agreement") dated August 2, 1989 and
recorded on August 16, 1989 as Document #83108313 in the official Records of San
Mateo County, California, by and between Camille Bundte (as "Grantor"), as the
legal and equitable owner of the Driveway Parcel, and Landlord (as "Grantee").

     (i) Subsequent to execution of the License Agreement, Berlex entered into a
separate lease agreement with the owner of the Driveway Parcel which affects the
continued existence of the License Agreement. Therefore, the continued existence
of the License granted to Tenant hereunder is specifically conditioned upon
Berlex maintaining its lease agreement with the owner of the Driveway Parcel in
full force and effect, and upon the owner of the Driveway Parcel maintaining the
License Agreement in full force and effect. If for any reason the owner of the
Driveway Parcel either terminates its lease agreement with Berlex, or,
terminates the License Agreement with Landlord, then the License herein granted
shall simultaneously terminate, expire and have no further force or effect and
neither Landlord's or Tenant's obligations hereunder shall be affected by said
termination, and there shall be no abatement or reduction in rent or change in
Tenant's Share of Common Area and operating Costs or Tenant's Share of Taxes as
a result of the termination of the License.

    1.5 Common Areas.

    (a) Shared Common Areas. "Shared Common Areas" shall mean all portions of
the Project used and maintained for the tenants and occupants of the Project,
including exterior sidewalk areas, paved areas, landscaped areas, irrigation
systems, exterior lighting systems, driveways, Taxes (to the extent allocated to
Shared Common Areas), insurance costs for the Project as a whole, parking areas,
perimeter security, government-mandated improvements to the Project, berms and
other portions of the Premises that are used in common by other tenants of the
Project.

    (b) Tenant's Common Areas. "Tenant's Common Areas" shall mean all Shared
Common Areas that are physically located within the Real Property and the
Premises, that can be directly identified and attributed to use solely by the
Tenant.


ARTICLE 2

TERM; OPTION TO EXTEND TERM


    2.1 Term. The term of this Lease ("Term") shall commence on that date (the
"Term Commencement Date") set forth in the Basic Lease Information. Unless
sooner terminated or extended as hereinafter provided, the Term shall end on the
"Term Expiration Date" specified in the Basic Lease Information.

    2.2 Options To Extend Term. Subject to satisfaction of the conditions
precedent set forth in Section 2.2(a) below, Tenant is hereby granted two
(2) separate options (respectively, "Option #1" and "Option #2") to extend the
Term of this Lease. Each option shall be for an additional period of five
(5) years each (respectively, "Option Period #1" and "Option Period #2") from
and after the Term Expiration Date. The Options herein granted may be exercised
only by Tenant, and only by delivery to Landlord of a written notice thereof (a
"Notice of Exercise of Option") on a date which, in the case of Option #1 is
delivered not earlier than five hundred forty (540) calendar days nor less than
three hundred sixty (360) calendar days prior to the Term Expiration Date, and
in the case of Option #2 is delivered on a date not earlier than five hundred
forty (540) calendar days nor less than three hundred sixty (360) calendar days
prior to the expiration of Option Period #1. In the event Tenant for any reason
fails to timely deliver to Landlord a Notice of Exercise of Option #1 as herein
provided, then

4

--------------------------------------------------------------------------------

both Option #1 and Option #2 shall terminate and expire and have no further
force or effect and the Term of this Lease shall expire on the Term Expiration
Date; and, in the event Tenant timely exercises option #1 but for any reason
subsequently fails to timely exercise Option #2, then Option #2 shall terminate
and expire and have no further force or effect and the term of this Lease shall
expire at the expiration of Option Period #1. In the event Tenant timely
exercises either of the options herein granted, Tenant shall lease the Premises
pursuant to each and every term and condition as provided in this Lease;
provided, however, the Annual option Period Base Rent payable by Tenant during
either option Period shall be the applicable annual option Period Base Rent
specified in Section 3.2 hereinbelow.

    (a) Conditions Precedent. Notwithstanding anything in this Lease to the
contrary, the following conditions precedent must be satisfied in order for
either Option to be exercised, or if exercised, to remain in force and effect:

     (i) Within a reasonable period of time following expiration of each
calendar quarter during each year of the Term hereof (including option Periods)
but in no, event later than five (5) business days following written demand from
Landlord, Tenant shall deliver to Landlord a written certification
("Certification") prepared and executed by a managing or executive officer of
Tenant, certifying under penalty of perjury that (A) there has been no material
adverse change to Tenant's financial condition during the prior calendar
quarter, or if such changes have occurred, stating the nature of such changes;
and (B) an unaudited financial statement covering that most recently ended
calendar quarter, certifying Tenant's net worth as of the date of said period.

    (ii) Within a reasonable period of time following expiration of each
calendar year during the Term hereof (including option Periods) but in no event
later than five (5) business days following written demand from Landlord, Tenant
shall deliver to Landlord a written full, audited financial statement
("Financial Statement") prepared by an independent certified public accountant
covering that most recently ended calendar year, certifying Tenant's net worth
as of the date of said audit. Tenant hereby represents and warrants to Landlord
that, on the date this Lease was executed, Tenant's net worth is in excess of
Thirteen Million & No/00 ($13,000,000.00).

   (iii) Tenant shall no right to exercise any option to extend the Term of this
Lease if, for any reason, Tenant either: (A) fails to timely deliver a required
Certification; or (B) a Certification timely delivered indicates that a material
adverse change has occurred which, in the exercise of Landlord's sale
discretion, is unacceptable; or (C) fails to timely deliver a required Financial
Statement; or (D) a Financial Statement timely delivered indicates that Tenant's
net worth on the date of the audit is less than Tenant's net worth as indicated
hereinabove.

    (iv) If Tenant has committed an event of default under this Lease which
remains uncured as of the date of giving a Notice Of Exercise of option, then
Tenant shall have no right to exercise the option in question, said Option (and
any Options that follow) shall terminate, expire as and when provided in
Section 2.2 hereof and have no further force or effect, and this Lease shall
unless earlier terminated expire on the next scheduled expiration date.

    (v) If following a proper and timely exercise of an option, Tenant commits
an event of default under this Lease which remains uncured as of the date the
option Period is scheduled to commence, then the exercise of that option shall
ipso facto be deemed null and void, Tenant shall not have the right to exercise
the option in question, said option (and any options that follow) shall
terminate, expire and have no further force or effect, and this Lease shall
unless earlier terminated expire on the next scheduled expiration date.

5

--------------------------------------------------------------------------------




ARTICLE 3

ANNUAL BASE RENT; OPTION PERIOD RENT


    3.1 Annual Base Rent. Tenant shall pay to Landlord for the use of the
Premises, at the address set forth in the Basic Lease Information (or to such
other person or at such other address as Landlord shall designate in writing)
the Annual Base Rent, in equal monthly installments, in the amounts specified in
the Basic Lease Information, beginning an the Term Commencement Date and on the
first (1st) day of each calendar month thereafter during the Term hereof.

    (a) Base Rent for the Period January 1 - February 28, 1993. For the period
January 1, 1993 through February 28, 1993, the Three Party Agreement provides
that Berlex shall pay to Landlord the Annual Base Rent, in monthly installments,
in the amount set forth in the Basic Lease Information. From and after March 1,
1993, Tenant shall pay the Annual Base Rent (and, if applicable, the Annual
Option Period Base Rent) in monthly installments to Landlord as set forth in
this Lease.

    3.2 Annual Increases in Base Rent. Each twelve (12) month period following
the Term Commencement Date (including option Periods) is referred to as a "Lease
Year". Commencing on January 1, 1997, and at the commencement of each Lease Year
thereafter (plus, if any option is timely and properly exercised, at the
commencement of the second Lease Year of each Option Period and at the
commencement of each Lease Year thereafter during each option Period) (each of
said dates is hereinafter referred to an "Adjustment Date"), the Annual Base
Rent (or if applicable, the Annual Option Period Base Rent) for the Lease Year
immediately following each Adjustment Date shall increased by the following
amount: (i) an amount equal to three percent (3%) of the Annual Base Rent (or if
applicable, the Annual Option Period Base Rent) for the Lease Year just ended;
plus (ii) the amount determined by multiplying the Annual Base Rent (or if
applicable, the Annual Option Period Base Rent) for the Lease Year just ended,
by one-half (50%) of any increase in the Consumer Price Index (defined below)
for the Lease Year just ended which is in excess of five percent (5%). The
amount calculated pursuant to the preceding sentence shall be added to the
Annual Base Rent (or if applicable, the Annual option Period Base Rent) charged
for the Lease Year immediately prior to the Adjustment Date in question, and the
total of said amount shall be the Annual Base Rent (or if applicable, the Annual
option Period Base Rent) for the Lease Year immediately following the Adjustment
Date in question.

    (a) Consumer Price Index. At each Adjustment Date, Landlord shall determine
whether or not the Consumer Price Index For All Urban Consumers For All Items of
the San Francisco Oakland—San Jose (New Series, Base Period 1982-1984 = 100), as
published by the U.S. Department of Labor, Bureau of Labor Statistics for the
most recent month prior to the Adjustment Date in question has increased by five
percent (5%) or more over the consumer Price Index for the month immediately
preceding commencement of the Lease Year just ended. If the present base of said
Index should hereafter be changed, then the new base shall be converted to the
base now used. In the event that said Bureau should cease to publish said Index
figure then any similar Index published by any other branch or department of the
U.S. Government shall be used, and if none is so published then another Index
generally recognized as authoritative shall be substituted by agreement of the
parties' hereto, or if no such agreement is reached within a reasonable time,
either party may make application to the Presiding Judge of the Superior Court
of the County of San Mateo, California to designate such other Index. In any
event, the base used by any new Index shall be reconciled to the 1982 - 1984 =
100 base Index.

    3.3 Annual Option Period Base Rent. If an Option has been timely and
properly exercised by Tenant, then for the first (1st) Lease Year of said Option
Period, Tenant shall pay to Landlord an "Annual Option Period Base Rent", in
equal monthly installments, in that amount which is equal to ninety-five percent
(95%) of the prevailing fair market rent (defined below) for the Premises;
provided,

6

--------------------------------------------------------------------------------

however, in no event shall the Annual Option Period Base Rent for the first
(1st) year of any Option Period be less than the Annual Base Rent (or if
applicable, the Annual Option Period Base Rent) payable for the Lease Year
immediately preceding commencement of the Option Period in question.

    (a) The calculation of fair market rent shall include consideration of the
value attributable to all improvements, tenant improvements, Alterations,
fixtures and trade fixtures then installed on and/or used in the Premises at the
time said calculation is made; provided, however, that the amount attributable
to the hard costs for those trade fixtures and specialized improvements for
Tenant's specific use which artificially inflate values for specific users of
generic research and development and office buildings, which now exist or are
hereafter installed in the 213 East Grand Building, shall be excluded from said
calculation. The resulting amount shall be the prevailing "Fair Market Rent" for
the first year of the Option Period in question, and ninety-five percent (95%)
of the Fair Market Rent shall become the Annual Option Period Base Rent for the
first year of the Option Period in question. The Fair Market Rent shall be that
amount of rent that would be charged by landlords similar to the Landlord, to
tenants similar to Tenant, in research and development and office buildings
similar to the Buildings, in a park setting similar to the Project, with normal
landlord contributions made for tenant improvements, for premises similar in
size and in a similar condition to the Premises, for businesses similar to
Tenant's business, for a period of time equal to the term of the option Period
then commencing, in the area San Mateo county area.

    (b) Not less than thirty (30) calendar days following Landlord's receipt of
a timely delivered and effective Notice of Exercise of option, Landlord shall
deliver to Tenant written notice of what the Annual Option Period Base Rent will
be for the first year of the Option Period in question. Tenant shall have thirty
(36) calendar days following its receipt of Landlord's notice within which to
deliver to Landlord a written notice stating whether Tenant either agrees, or
disagrees, with Landlord's rent determination. If Tenant timely delivers a
notice agreeing to Landlord's rent determination, or if for any reason Tenant
fails to timely deliver any written notice to Landlord, then all objections
shall be deemed waived and the amount of rent stated in Landlord's notice shall
be the Annual Option Period Base Rent for the first year of the Option Period
next to commence. However, if Tenant timely delivers to Landlord a notice of
objection to Landlord's rent determination, Landlord and Tenant shall have
thirty (30) calendar days thereafter to reach agreement (the "Final Rent
Agreement Date"). If by the Final Rent Agreement Date, Landlord and Tenant have
failed to reach agreement as to what the new Annual Option Period Base Rent
shall be, then Landlord and Tenant shall submit that matter of determination of
said Annual Option Period Base Rent to binding arbitration, as follows:

     (i) Not less than thirty (30) calendar days following the Final Rent
Agreement Date, Landlord and Tenant shall each select an arbitrator to represent
its interests and deliver written notice thereof to the other party so
identifying said arbitrator. If either party shall fail to timely select its
arbitrator, then the party who did timely select and notify the other party of
the identify of its arbitrator shall have its arbitrator determine the Fair
Market Rent for the Option Period in question, ninety-five percent (95%) of that
amount shall be the Annual Option Period Base Rent for the first-year of said
Option Period, and that arbitrators decision shall be final and binding on the
parties hereto. Said arbitrators must be persons who and for the most recent
five (5) year period have been members of the M.A.I. in good standing, have no
less than five (5) years recent experience in the analysis and appraisal of
research and development and/or industrial property rents for businesses similar
to that of Tenant in properties similar to the Premises, in San Mateo County,
California.

    (ii) if Landlord and Tenant each timely select and identify their two
(2) arbitrators to each other, then said arbitrators shall meet within thirty
(30) calendar days following their selection and attempt to agree on what the
Fair Market Rent for the Premises shall be for the

7

--------------------------------------------------------------------------------

first year of the Option Period in question, what ninety-five percent (95%) of
that amount shall be, and (subject to the provisions of this Section 3.3) that
amount shall be the Annual Option Period Base Rent for the Option Period in
question.

   (iii) If the arbitrators are able to timely agree, they shall deliver to
Landlord and Tenant their written statement of what the Fair Market Rent for the
Premises shall be for the first year of the option Period in question,
ninety-five percent (95%) of that amount and the resulting Annual Option Period
Base Rent, and said determination shall be final and binding and shall
constitute an amendment to this Lease.

    (iv) If the two arbitrators are unable to agree on a Fair Market Rent prior
to expiration of (30) calendar days following their selection, then within
twenty (20) calendar days thereafter said two (2) arbitrators shall (A) deliver
to one another a written statement indicating his/her determination of Fair
Market Rent, and ninety-five (95%) percent of that amount for the Option Period
in question, together with all reasons and documents supporting his/her
decision, and (B) select a third arbitrator who has the qualifications to act as
an arbitrator as set forth above. If the two (2) arbitrators are unable for any
reason to timely agree on the selection of a third arbitrator, then either party
to this Lease may apply to either the Presiding Judge or the Law and Motion
Judge of the Superior Court of the County of San Mateo for appointment of a
third, impartial arbitrator. When the third arbitrator is selected, the original
arbitrators shall deliver to him/her copies of each of their proposed Fair
Market Rent statements with all reasons and back-up documentation.

    (v) The role of the third arbitrator shall be to select which of the two
proposed Fair Market Rents contained in the statements submitted to him/her by
the original arbitrators most closely approximates his/her determination of Fair
Market Rent, which determination shall be made within thirty (30) calendar days
after the selection of the third arbitrator. The third arbitrator shall have no
right to propose a middle ground or any modification of either of the two
proposed Fair Market Rent statements. The Fair Market Rent chosen by the third
arbitrator as most closely approximating his/her determination of Fair Market
Rent shall constitute the decision of the arbitrators, shall be conclusive,
final and binding on the parties hereto and ninety-five percent (95%) of that
amount shall (subject to all other provisions of this Section 3.3) be the Annual
Option Period Base Rent for the first year of the Option Period. All costs and
expenses of the third arbitrator shall be borne equally by Landlord and Tenant.
Otherwise, each party shall pay the costs and expenses of his own arbitrator.

    (vi) If for any reason Landlord and Tenant or the arbitrators shall be
unable to determine Fair Market Rent prior to commencement of an option Period,
then Tenant shall pay Landlord the Annual Option Period Base Rent in monthly
installments in the amount set forth in Landlord's original rent notice. Within
ten (10) calendar days following issuance of the final decision of the
arbitrators as to the determination of Annual Option Period Base Rent, Tenant
shall pay Landlord the difference, or Landlord shall credit Tenant the
difference (if any there be) between the Annual Base Rent or Annual Option
Period Base Rent (computed on a monthly basis) actually paid since commencement
of the Option Period and the final Annual Option Period Base Rent (computed on a
monthly basis) due and payable for the same period, as determined by
arbitration.

    3.4 Rent Payments. All rent payments required to be made by Tenant under
this Lease shall be in lawful money of the United States of America, shall be
payable in advance, shall be made without any setoff, deduction, credit, offset
or counterclaim whatsoever and shall be made payable to and delivered to
Landlord at the place specified in the Basic Lease Information or such other
person or such other place as Landlord may designate in writing. All amounts
payable by Tenant pursuant to this Lease, unless otherwise designated as Annual
Base Rent or Annual Option Period Base Rent, shall be payable as and shall be
deemed to be "Additional Rent". Further, wherever in this Lease the terms "rent"
or

8

--------------------------------------------------------------------------------

"Rent" are used, the same shall mean Annual Base Rent, Annual Option Period Base
Rent, or Additional Rent as the context dictates.

    3.5 Partial Months. If the Term Commencement Date is a day other than the
first (1st) day of a calendar month or if the Term expires or is terminated on a
day other than the last day of a calendar month (including Option Periods), then
the Annual Base Rent or Annual Option Period Base Rent (computed on a monthly
basis) for the first (1st) and last fractional months of the Term (or if
applicable, the Option Period) shall be prorated on the basis of the number of
days elapsed of the subject month.


ARTICLE 4

ADDITIONAL RENT TENANT'S SHARE OF COMMON AREA AND OPERATING COSTS; TENANT'S
SHARE OF TAXES


    4.1 Additional Rent. Tenant's Share of Common Area and Operating Costs, The
Annual Base Rent (or if applicable, the Annual Option Period Base Rent) payable
during each year of the Term of this Lease (including Option Periods) shall be
increased by Tenant's Share (as specified in the Basic Lease Information) of all
operating costs and expenses ("Operating Costs") paid or incurred by Landlord
during any calendar year during the Term of this Lease (including Option
Periods) for operating, maintaining and repairing any part or all of the
Project, the Premises or the Common Areas. Within thirty (30) calendar days
after the end of each calendar year during the Term hereof, Landlord will notify
tenant in writing of the amount which Landlord estimates will be the Operating
Costs for the Premises for the calendar year just commencing. Beginning with the
next monthly installment of Annual Base Rent (or if applicable, Annual option
Period Base Rent) following the date Tenant receives Landlord's notice, and on
the first (1st) day of each calendar month thereafter until otherwise notified,
Tenant shall pay to Landlord, as Additional Rent, an amount equal to one-twelfth
(1/12th) of the amount of operating Costs for the Premises set forth in
Landlord's statement. A Statement (the "Operating Cost Statement") of the
Operating Costs actually paid or incurred by Landlord for each calendar year
during the Term of this Lease shall be delivered to Tenant within sixty
(60) calendar days after the end of each calendar year. If the amount Landlord
actually paid or incurred for Operating Costs for the calendar year just ended
exceeds the total estimated amount actually paid by Tenant during the year
covered by such operating Cost Statement, then within fifteen (15) calendar days
thereafter, Tenant shall pay in cash any sums owed Landlord. However, if the
amount Landlord actually paid or incurred for operating Costs for the calendar
year just ended is less than the total estimated amount actually paid by Tenant
during the year covered by such Operating Cost Statement, then Tenant shall
receive at Landlord's election, a cash refund, a credit against any rent next
accruing, or a credit for any Additional Rent next accruing, or a credit against
any other sum currently due and owing by Tenant under this Lease. If the Term
commencement Date is a date other than January 1, then the amount of Tenant's
Share of Operating Costs payable by Tenant during the month and year in which
the Lease commences shall be prorated on the basis of a three hundred sixty
(360) day year from the Term Commencement Date to December 31 of the year in
which the Lease commences. If this Lease expires or is terminated on a day other
than the last day of a calendar year, the amount of Tenant's Share of Operating
Costs payable by Tenant during the year in which the Lease expires or is
terminated shall be prorated on the basis which the number of days from the
commencement of the calendar year to and including the date on which the Lease
expires or is terminated bears to three hundred sixty (360), and shall be due
and payable monthly in advance notwithstanding the expiration or earlier
termination of the Term. Following expiration of the calendar year in which the
Lease expired or was terminated, Landlord shall give a final Operating Cost
Statement to Tenant for such calendar year. If Tenant's Share of Operating Costs
as shown on the final operating Cost Statement is greater or less than the total
amounts of operating Costs actually paid by Tenant during the year covered by
the final Operating Cost Statement, then within fifteen (15) calendar days
thereafter the appropriate party shall pay to the other party any sums owed.
Landlord reserves the right to invoice actual Operating

9

--------------------------------------------------------------------------------

Costs to Tenant in arrears. Upon not less than five (5) business days notice and
at reasonable times (but in no event more than once during any consecutive
12-month period), Landlord shall make available to Tenant during normal business
hours at Landlord's offices, Landlord's books and records upon which any
Operating cost Statement is based. Provided, however, if Tenant does not
challenge any Operating Cost Statement within thirty (30) calendar days of its
receipt, said Operating Cost Statement shall be conclusive between the parties.

    4.2 Operating Costs. "Operating Costs" as used herein shall include all
costs, charges and expenses paid or incurred by Landlord in the course of
ownership, management, operation, repair and maintenance of the Project, the
Premises, the Buildings and improvements located on the Premises, the Shared
Common Areas, Tenant's Common Areas, and adjacent sidewalks, landscaped areas,
parking areas, service areas, common facilities and equipment and all other
parts of the Premises, including, without limitation:

    (a) Wages, salaries, payroll taxes, workman's compensation, medical and
general welfare benefits and other compensation, expenses, benefits, and other
sums payable, as well as any adjustment thereto, for employees, independent
contractors and agents of Landlord.

    (b) Costs and payments of service, repair, replacement, maintenance,
management, inspections, landscaping, janitorial, window cleaning, rubbish
removal, exterminating, elevator, escalator, plumbing, security, electrical,
supplies and mechanical equipment or installations.

    (c) Premiums and other charges for insurance, including, without limitation,
all risk, earthquake, Landlord's public liability, property damage, rental loss,
and workers, compensation insurance, and such other insurance coverage as is
reasonably determined by Landlord in the exercise of its discretion and/or
required by its lenders.

    (d) Costs of electricity, water; gas, steam, sewer and other utility
services (including all hook-up charges) provided to the Premises or areas
adjacent thereto.

    (e) License, permit and inspection fees.

    (f)  Attorneys', accountants' and consultants' fees.

    (g) Normal and customary fees for property management (not to exceed 2% of
the gross rents) and accounting services, whether provided by an independent
management company, Landlord, or an affiliate of Landlord.

    (h) Subject to the provisions of Section 6.5, the costs of any capital
improvements, equipment or devices installed or paid for by Landlord, or the
costs of any asbestos-related expenses in any Building in order to conform with
any change in laws, rules, regulations or requirements of any governmental or
quasi-governmental authority having jurisdiction or of the board of fire
underwriters or similar insurance body. If any capital improvement or
asbestos-related expense is made in compliance with requirements of any federal,
state or local law or governmental regulation, then the reasonable annual
amortization (amortized over the useful life of the affected Building) of the
cost of such improvements or expenses (which cost shall include reasonable
interest) shall be deemed Operating Costs in each year during which such
amortization occurs.

    (i)  If provided by Landlord, the costs of cleaning and janitorial service
for all space within each Building and the cost of all supplies for restrooms
within each Building.

    (j)  If provided by Landlord, the costs for all charges for inspection,
servicing and providing mechanical, electrical, heating, ventilating and air
conditioning systems.

    (k) The costs of all other charges and all other expenses whatsoever that
can be reasonably allocated to the maintenance, repair, operation and managing
of the Premises, the Project and all appurtenances thereto.

10

--------------------------------------------------------------------------------

    (l)  Tenant's Share of all costs or expenses for repair, maintenance,
operation and management of the Driveway and the Easement.

    4.3 Exclusions From Operating Costs. Notwithstanding the foregoing,
Operating Costs shall not include:

    (a) Landlord's general overhead expenses not related to the Premises.

    (b) Brokerage commissions.

    (c) Legal fees and related expenses incurred in connection with the leasing
of any Building, except those legal fees and related expenses necessary to
comply with the provisions of this Lease or to obtain Tenant's compliance with
the Lease or in connection with negotiation of the Lease (which Tenant has
agreed to pay).

    (d) Damage and repairs coveted under any insurance policy, exclusive of any
deductible.

    (e) Landlord shall not collect in excess of one hundred percent (100%) of
all Operating Costs; Landlord shall not make a profit in connection with
Operating Costs; and Landlord shall not recover any item of Operating Cost
twice.

    4.4 Additional Rent—Tenant's Share of Taxes. The Annual Base Rent (or if
applicable, Annual Option Period Base Rent) payable during each calendar year of
the Term (including Option Periods) shall be increased, as Additional Rent, by
Tenant's Share (as specified in the Basic Lease Information) of any taxes
("Taxes") paid or incurred by Landlord during such calendar year for the
Premises or which are attributable to the Easement. Landlord shall, not less
than thirty (30) calendar days before the due date of each installment of Taxes,
notify Tenant in writing of the amount of Additional Rent to be paid for Taxes
for the installment next due, and within ten (10) calendar days after receipt of
such notice Tenant shall pay the amount of said Taxes, as Additional Rent, to
Landlord. If the Term Commencement Date is a date other than January 1, then the
amount of Taxes payable by Tenant during the month and year in which the Lease
commences shall be prorated on the basis of a three hundred sixty (360) day year
from the Term Commencement Date to December 31 of the year in which the Lease
commences. Following expiration of the calendar year in which the Lease expired
or was terminated, Landlord shall give a final Statement of Taxes for such
calendar year. If Tenant's share of any Taxes as shown on such final Statement
is greater or less than the total amount of Taxes actually paid by Tenant during
the year covered by the Statement, then within fifteen (15) calendar days
thereafter the appropriate party shall pay to the other party any sums owed.

    4.5 Taxes. "Taxes" as used herein shall mean any and all real estate taxes,
assessments and charges levied upon or with respect to the Premises and the
Easement, including all real property taxes and general and special assessments;
all charges, fees, levies or assessments for transit, child care, housing,
police, fire or other governmental services or purported benefits to the
Premises or the Easement; all service payments in lieu of taxes; and any tax,
fee or excise on the act of entering into this Lease, on the use or occupancy of
the Premises or any part thereof or the Easement, or on the rent payable under
this Lease or in connection with the business of renting space on the Premises
or the Easement, which may now or hereafter be levied or assessed against
Landlord by the United States of America, the State of California, or any
political subdivision, public corporation, district or other political or public
entity, and any other tax, fee or other excise, however described, that may be
levied or assessed as a substitute for, or as an addition to (in whole or in
part) any other property taxes, whether or not now customary or in the
contemplation of the parties on the date of this Lease. Taxes shall not include
any net income, franchise, capital stock, estate or inheritance taxes; however,
if at any time subsequent to the date of this Lease the methods of taxation
prevailing as of the date of this Lease shall be altered so that in lieu of or
as a supplement to or a substitute for the whole or any part of any taxes,
charges, or assessments now levied, assessed or imposed on the Premises or any
Building or appurtenances thereto or the Easements, and the facilities thereof,
there shall be levied, assessed or imposed: (a) a tax, assessment, levy,
imposition or charge wholly or partially as a net income, capital or

11

--------------------------------------------------------------------------------

franchise levy or otherwise on the rents, issues, profits or income derived
therefrom; or (b) a tax, assessment, levy (including but not limited to any
municipal, state, or federal levy) imposition or charge measured by or based in
whole or in part upon the Premises or any Building and appurtenances thereto or
the Easement and the facilities thereof and imposed upon Landlord; or (c) a
license fee measured by any Rent or any Additional Rent or other amount
whatsoever payable under this Lease, then all such taxes, assessments, levies,
impositions or charges shall be deemed to be included in the term "Taxes".

    4.6 Additional Taxes. In addition to the Annual Base Rent (and if
applicable, Annual Option Period Base Rent) and other charges to be paid by
Tenant hereunder, Tenant shall directly pay, or if required reimburse Landlord
upon demand for any and all taxes, surcharges, levies, assessments, fees and
charges payable by Landlord, whether or not now customary or within the
contemplation of the parties hereto: (a) upon, measured by or reasonably
attributable to the cost or value of Tenant's equipment, furniture, fixtures,
trade fixtures and other personal property located in the Premises, or the cost
or value of any leasehold improvements (including Alterations) regardless of who
installed said improvements or whether title to such improvements shall be in
Tenant or Landlord; (b) upon or measured by any Rent payable hereunder,
including, without limitation, any gross income tax, gross receipts tax or
excise tax levied by the city and/or county where the Premises are located, the
State of California, the federal government of the United States or any other
governmental body with respect to the receipt of such rent; (c) upon or with
respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion
thereof; or (d) upon this transaction or any document to which Tenant is a party
creating or transferring an interest or an estate in the Premises.


ARTICLE 5

SECURITY DEPOSIT


    5.1 Security Deposit. On or before the Term Commencement Date, Tenant will
deposit with Landlord a security deposit in the sum of ONE HUNDRED THOUSAND AND
NO/100 DOLLARS ($100,000.00) (the "Deposit"). The Deposit shall be held by
Landlord as security for the faithful performance by Tenant of all of the
provisions of this Lease to be performed or observed by Tenant. If Tenant fails
to pay any installment of Annual Base Rent, Annual Option Period Base Rent,
Additional Rent or other amount or charge due hereunder, or otherwise defaults
with respect to any provision of this Lease, Landlord may use, apply or retain
all or any portion of the Deposit for the payment of said amounts or other
amount or charge in default, or for the payment of any other sum to which
Landlord may become obligated by reason of Tenant's default, or to compensate
Landlord for any loss or damage which Landlord may suffer thereby. If Landlord
so uses or applies all or any portion of the Deposit, Tenant shall within thirty
(30) calendar days after demand therefor deposit cash with Landlord in an amount
sufficient to restore the Deposit to the full amount thereof. Landlord shall not
be required to keep the Deposit separate from its general accounts and interest
shall not be due or payable on the Deposit. If Tenant performs all of Tenant's
obligations hereunder, the Deposit, or so much thereof as has not theretofore
been applied by Landlord, shall be returned to Tenant (or, at Landlord's option,
to the last assignee, if any, of Tenant's interest hereunder) within thirty
(30) calendar days following the date which is the later to occur of expiration
of the Term or the date Tenant has vacated the Premises. Notwithstanding the
foregoing, under no circumstance shall Landlord be required to deliver any part
or all of the Deposit to Tenant or any successor-in-interest to Tenant, until
expiration of the term of the Existing Lease.

12

--------------------------------------------------------------------------------




ARTICLE 6

USE; NUISANCE OR WASTE; NO ILLEGAL USE; CONDITION OF PREMISES "AS-IS";
NON-COMPLIANCE WITH CODES


    6.1 Use of Premises. The Premises shall be used only for the purpose or
purposes specified in the Basic Lease Information, and for no other use or
purposes. Tenant, at its own cost and expense, shall timely and promptly comply
with all requirements of all municipal, county, state, federal and other
governmental or quasi-governmental authorities now in force or which may
hereafter be enforced, pertaining to the use of the Premises by Tenant, and
shall faithfully observe in the use and occupancy of the Premises all municipal
and county ordinances and regulations, state and federal statutes and
regulations, and governmental and quasi-governmental rules and regulations now
in force or which may hereafter be enforced pertaining to such use of the
Premises.

    6.2 No Nuisance or Waste. Tenant shall not do or permit anything to be done
in or about the Premises which will in any way allow the Premises to be used for
any improper, immoral or objectionable purpose, nor shall Tenant knowingly
cause, maintain or permit any nuisance in, on, or about the Premises, nor shall
Tenant knowingly commit or suffer the commission of any waste in, on, or about
the Premises. Tenant shall not use the Premises in such a manner that
unreasonably interferes with or infringes on the rights of other tenants (if
any) in any of the Buildings or with other users of the Easement or Driveway.

    6.3 No Illegal Use. Tenant shall not knowingly use the Premises or knowingly
permit anything to be done in or about the Premises which will in any way
conflict with any law, statute, ordinance, or governmental rule or regulation
now in force or which may hereafter be enacted or promulgated. Tenant shall not
knowingly do or knowingly permit anything to be done in or about the Premises or
bring or keep anything therein which will in any way increase the rate of
applicable insurance upon the Premises or any part thereof or any contents of
any Building unless Tenant agrees to pay any increased insurance premiums caused
thereby and Landlord, in its sole discretion, allows the act or conduct which
caused the increase in insurance premiums to continue.

    6.4 Condition of Promises "AS-IS". Tenant accepts the Premises and each of
the Buildings, the Easement and the Driveway in their "AS-IS" condition, as of
the date of execution of the Lease, subject to all recorded matters, and subject
to all laws, rules, ordinances and governmental regulations. Tenant acknowledges
and agrees that it has had the opportunity to and has carefully inspected the
Premises and each of the Buildings, the Easement and the Driveway, has made such
tests, inspections and analysis that Tenant deems fit, and hired such experts
and consultants as Tenant in the exercise of its sole discretion deemed
necessary. Tenant hereby acknowledges that neither Landlord nor any agent or
representative of Landlord has made any representations or warranties regarding:
(i) the condition of the Premises or any Building located thereon or the
Easement or the Driveway; (ii) the suitability of the same for Tenant's intended
use; (iii) the presence or absence of hazardous materials or toxic waste in, on,
under or around the Premises; (iv) compliance of any physical facility on the
Premises with the Americans With Disabilities Act of 1990 ("ADA");
(v) compliance of any physical facility on the Premises with the life-safety
requirements of Title 24 of the California Health and Safety Code;
(v) compliance of any facility on the Premises with any law, rule or regulation
now or hereafter enacted respecting any required seismic upgrading work or
earthquake-proofing ("Seismic Codes"); or (vi) compliance of any facility on the
Premises with any applicable building or zoning codes.

    6.5 Compliance With Codes.

    (a) Costs of Code Compliance. Except as otherwise provided in Subsections
6.5(b) and (c), the cost to comply with the all laws, rules and regulations of
any local, county, state or federal governmental or quasi-governmental agency or
entity shall be paid by Tenant at it's own cost and expense.

13

--------------------------------------------------------------------------------

    (b) Non-Compliance With Codes Caused By Tenant. if during the Term hereof,
any governmental or quasi-governmental agency, or any court of competent
jurisdiction pursuant to an order of said court (whether final or not), delivers
a writing to either Landlord or Tenant wherein it is determined (a
"Determination") that any part of the Premises (including but not limited to the
Buildings) fail to comply with any provision(s) of the ADA or any Seismic Code,
then to the extent such noncompliance is caused by or results directly or
indirectly from Tenant's use, occupancy or enjoyment of the Premises (e.g., to
accommodate particular agents or employees of Tenant; or, to accommodate
Tenant's extra loading of a structure; or, a change of occupancy or use of a
structure, etc.), then Tenant shall: (i) deliver a copy of said Determination to
Landlord within five (5) calendar days after Tenant's receipt thereof; and
(ii) promptly and immediately cause all work of improvement to be made to the
Premises as are required to fully comply with the Determination and this
Subsection 6.5(b). All (100%) of the costs and expenses incurred by Tenant
pursuant to this Subsection 6.5(b) shall be borne by and paid by Tenant prior to
delinquency.

    (c) Non-Compliance With Codes Not Caused By Tenant. If the Determination
indicates that non-compliance with the ADA and/or the Seismic Codes was caused
by the mere existence of the facility in question (i.e., the non-complying
condition was not caused, directly or indirectly, by Tenant's use, occupancy or
enjoyment of the Premises and all owners of property similarly situated are or
would generally be required to comply), then Tenant shall: (i) deliver a copy of
the Determination to Landlord within five (5) calendar days after Tenant's
receipt thereof; and (ii) promptly and immediately cause all work of improvement
to be made to the Premises as are required to comply with the Determination.
However, Tenant shall only be obligated to pay the first One Hundred Thousand
Dollars ($100,000.00) in the aggregate of costs to comply with the ADA, and, the
first One Hundred Thousand Dollars ($100,000.00) in the aggregate of costs to
comply with the Seismic Code. Subject to Landlord's approval rights under
Section 8.1, all costs in excess of $100,000 for ADA-related corrective work,
and all costs in excess of $100,000 for Seismic-related corrective work, shall
be paid by Landlord ("Landlord's Code obligation"). Landlord's Code obligation
shall then become an item of operating Cost of the Premises pursuant to
Article 4 of this Lease; however, said Landlord's Code Obligation shall be
amortized (with interest at 10% per annum) over the shorter of: (A) the
remaining Term of this Lease (including any option Periods for which an Option
has been timely and properly exercised); or (B) ten (10) years; provided,
however, if the amortization of Landlord's Code Obligation has commenced but
Tenant later timely and properly exercises an Option to extend the Term of this
Lease, the then unamortized portion of Landlord's Code Obligation shall at the
commencement of the option Period be amortized (with interest at 10% per annum)
over the shorter of: (D) the remainder of the Term of this Lease (including the
option Period just commenced); or (E) ten (10) years.

    (d) Landlord's Right To Perform Work. If Tenant for any reason fails or
refuses to timely comply with the requirements of any Determination and/or fails
or refuses to timely repair or reconstruct the questioned facility on the
Premises so as to bring it into compliance with the violation noted in the
Determination, then Landlord shall have the right but not the obligation to
immediately enter the Premises and perform all work of improvement necessary or
desirable to cause the questioned facility to comply with the Determination. All
amounts expended by Landlord pursuant to this Section 6.5(d) but for which
Tenant has an obligation to pay pursuant to Sections 6.5(b) or (c) (including
but not limited to the payment of all hard and soft construction costs, and any
penalties, fees, claims, demands and attorneys' fees and costs and expense paid
or incurred in administering the claim) shall be due and payable by Tenant to
Landlord within ten (10) calendar days following receipt of a written demand
therefrom from Landlord, and said amounts shall bear interest at the highest
rate allowed by law until paid in full. All such amounts shall be payable by
Tenant as Additional Rent.

14

--------------------------------------------------------------------------------

    6.6 Hazardous Materials and Toxic Waste

    (a) Affirmative Covenants of Tenant. Tenant in no event shall use the
Premises or permit the Premises to be used for the storage of dynamite, nor use
the Premises or permit the Premises to be used for the storage of gasoline or
diesel fuel or petroleum hydrocarbons of any kind, nor use the Premises or
permit the Premises or any part thereof, to be used in any manner which will
cause a cancellation of any insurance policy covering the Premises or any part
thereof based on the presence of said materials, or which will increase the
existing fire, liability or other insurance rates upon the Premises unless
Tenant promptly pays such payments upon demand thereof, and only if Landlord in
the exercise of its discretion allows such use to continue. Further, Tenant
shall not install in or bring onto or into any part of the Premises or any
Building located thereon asbestos containing materials, electrical transformers,
fluorescent light fixtures with ballasts or other equipment containing PCB's, or
toxic wastes or hazardous materials or chemicals, unless such toxic wastes or
hazardous materials are used, stored, treated, transported and disposed of by
Tenant or Tenant's representatives, agents, employees, contractors, guests and
invitees in accordance with the Resource Conservation and Recovery Act, the
California Hazardous Waste Control Act, the Comprehensive Environmental Response
Compensation and Liability Act and all other local, county, state or federal
laws, rules or regulations of any governmental or quasi-governmental agency
asserting jurisdiction over the Premises. Finally, Tenant and its
representatives, agents, employees, contractors, guests and invitees shall not
generate, manufacture, produce, release, discharge or dispose of on, in, under
or about the Premises any hazardous substance or toxic material except in
accordance with all laws, rules and regulations applicable thereto and in
accordance with the strict procedures of the federal Food and Drug
Administration relating thereto.

    (b) Indemnity By Tenant. Tenant hereby agrees to indemnify, protect, defend
and hold Landlord free and harmless from and against any and all claims for
losses, costs, damages, expenses and liabilities (including attorneys' fees and
costs) made or brought by any third party or entity (including but not limited
to any governmental or quasi-governmental entity) that is in any way relates to
the use, presence, release, storage, transportation or disposal of any hazardous
materials or toxic wastes on, in or under the Premises, wherein the use,
presence, release, storage, transportation or disposal of any part or all of
such hazardous materials or toxic wastes was directly or indirectly caused by
Tenant or its representatives, agents, employees, guests, invitees or
contractors. The indemnification obligations under this subsection shall survive
the expiration or earlier termination of this Lease.

    (c) Release of Tenant. Notwithstanding the foregoing, Landlord hereby
releases Tenant from any claim by Landlord and any claim of liability made by
any third party based upon: (i) any hazardous wastes or toxic materials which
were located on, under, in, or about the Premises prior to the Term Commencement
Date of this Lease; or (ii) due to the presence on, under, in or about the
Premises of any hazardous wastes or toxic materials which did not originate from
the Premises (i.e., they originated from a source off-site), and, said hazardous
wastes or toxic materials were not used, released, stored, transported,
discharged or disposed of directly or indirectly by Tenant or its
representatives, agents, employees, guests, invitees or contractors.


ARTICLE 7

SERVICES AND UTILITIES


    7.1 General. Tenant acknowledges that it has had an opportunity to
physically inspect the Premises, including each of the Buildings and all other
parts appurtenant thereto and agrees as follows:

    (a) There is sufficient electric current to provide normal lighting by
overhead fluorescent fixtures and for normal use of machines of low electrical
consumption.

15

--------------------------------------------------------------------------------

    (b) There is sufficient water, gas, telephone, electrical, steam and sewage
utility services available as are reasonably necessary for the use to which
Tenant intends to put the Premises.

    (c) All (100%) of all utilities or services made available to the Premises
and consumed thereon shall be paid for by Tenant prior to the delinquency date
therefore.

    7.2 Tenant's Services. Tenant shall pay all costs and expenses for all
services consumed or used by it on the Premises, including but not limited to
janitorial, scavenger and landscaping. Should Landlord provide any of these
utilities, Tenant shall pay all (100%) of said costs to Landlord, as operating
Costs. If any such utility is provided by Landlord by a metered facility used in
common with others, Landlord shall prorate the cost of such utility and notify
Tenant of its pro-rata share. Tenant shall thereafter reimburse Landlord, as
Additional Rent, for said amount prior to the first day of the next calendar
month.

    7.3 Interruption of Access, Use or Services. Landlord shall not be liable
for any failure to provide access to the Premises, to assure the beneficial use
of the Premises or to cause to make available any services or utilities, when
such failure is caused by acts of god, natural occurrences, riots, civil
disturbances, insurrection, war, court order, public enemy, accidents, strikes,
lockouts, the inability to obtain an adequate supply of gas, water, electricity,
labor or other supplies by any condition beyond Landlord's control, and Tenant
shall not be entitled to any damages resulting from such failure, nor shall such
failure relieve Tenant of the obligation to pay all sums due hereunder or
constitute or be construed as a constructive or other eviction of Tenant.


ARTICLE 8

ADDITIONS, ALTERATIONS, IMPROVEMENTS AND RESTORATION


    8.1 Additions. Alterations and Improvements. Tenant shall not make or suffer
to be made any alterations, additions or improvements (together the
"Alterations") in, on or to the Premises or any Building thereon, or any other
part of the Premises the cost of which is in excess of Ten Thousand Dollars
($10,000) during any Lease Year, without first obtaining the prior written
consent of Landlord, which consent will not be unreasonably withheld or delayed.
Prior to undertaking any Alteration, Tenant shall notify Landlord in writing
thereof and supply Landlord with a complete set of plans and specifications for
each Alteration, together with the name and address of each general contractor,
structural engineer and architect to be engaged by Tenant along with such
notice. Landlord shall have the right to approve the architect, general
contractor and structural engineer and the plans and specifications in its sole
discretion, and Landlord shall notify Tenant of any objections to the same
within thirty (30) calendar days after receipt of such plans and specifications.
All work of improvement shall be in strict compliance with all laws, rules,
regulations and ordinances of all local, county, state and federal governmental
or quasi-governmental agencies asserting jurisdiction over the Premises, at
Tenant's sole cost and expense. Notwithstanding anything herein to the contrary,
Landlord shall have the right in its sole and absolute discretion to disapprove
any Alteration which changes the use of the Premises, any Building located
thereon or any part thereof. Within thirty (30) calendar days of completion of
all each of improvement or Alteration, Tenant shall promptly deliver to Landlord
a full and complete set (at Tenant's expense) of all "as-built" drawings, plans
and specifications for each Building and structure wherein an Alteration was
made (including but not limited to all mechanical, electrical, plumbing,
heating, lighting, air conditioning and other plans), and if Tenant shall make
any additional changes to the Premises, Tenant shall deliver to Landlord within
thirty (30) calendar days from completion thereof amended "as-built" drawings
and specifications. All sums due to any contractors or other persons engaged by
Tenant to make said Alterations shall be paid in full by Tenant prior to
delinquency. Provided, however, if Landlord pays any said contractors or other
persons due to Tenant's failure to pay such sums when due, Landlord shall have
the right but not the obligation to pay any sums claimed due as a result of
Tenant's failure, and all such sums paid by Landlord shall be

16

--------------------------------------------------------------------------------

reimbursed by Tenant to Landlord on demand, as Additional Rent, together with
interest thereon at the maximum rate allowed by law.

    (a) Landlord's Acknowledgement. Landlord acknowledges that Tenant intends to
install in one or more of the Buildings wet laboratories, research. facilities
and facilities denominated by the federal Food and Drug Administration "GMP"
drug facilities, and Landlord agrees to reasonably cooperate therewith.

    8.2 Restoration of Promises.

    (a) No Restoration Obligation. If at the expiration or earlier termination
of this Lease, Tenant removes from any Building its trade fixtures and moveable
equipment (with or without Landlord's consent), then provided that Tenant does
not remove any tenant improvements, other fixtures or Alterations and leaves all
portions of that Building (including but not limited to all laboratories) intact
and in usable condition, reasonable wear and tear excepted, Tenant shall not be
required to restore that Building to the condition it was in prior to
commencement of this Lease.

    (b) Obligation to Restore Premises. If by the expiration or earlier
termination of this Lease, Tenant fails for any reason to comply with the
provisions of Section 8.2(a) as to any Building, then upon the written demand of
Landlord, Tenant shall at its sole cost and expense remove all trade fixtures,
other fixtures, equipment, tenant improvements (whether installed by Landlord or
Tenant) and Alterations (whether installed with the permission of Landlord or
otherwise) designated by Landlord in its notice to be removed and promptly
repair any damage to the Building caused by such removal. All such removal and
repair shall be completed within thirty (30) calendar days following Tenant's
receipt of Landlord's written demand made pursuant to this Section 8.2(b).
Tenant's obligations pursuant to this Section 8.2(b) shall survive the
expiration or earlier termination of this Lease.

    (c) Ownership of Abandoned Improvements. Unless timely removed by Tenant
pursuant to Subsections 8.2(a) or (b), all trade fixtures, other fixtures,
equipment, tenant improvements and Alterations remaining on or in any Building
or the Premises at the expiration or earlier termination of this Lease shall
become the property of Landlord.

    8.3 Notice. Landlord shall have the right at all times to post and keep
posted on the Premises any notices permitted or required by law, or which
Landlord shall deem proper for the protection of Landlord and the Premises from
mechanics, and materialmens' and like liens. Tenant shall give Landlord at least
twenty (20) calendar days prior written notice of commencement of any work of
construction, alteration, maintenance, repair or replacement (including the
making of any Alterations) in order to enable Landlord to post and record
notices of non-responsibility.

    8.4 Promises To Be Kept Lien Free. Tenant agrees to keep the Premises and
each Building, structure and other work of improvement located thereon, free
from any liens arising out of any work performed, materials furnished or
obligations incurred by Tenant. In the event that Tenant does not, within ten
(10) calendar days following the recording of notice of any such lien, cause the
same to be released of record, Landlord shall have, in addition to all other
remedies provided herein and by law, the right, but not the obligation, to cause
the same to be released by such means as it shall deem proper, including payment
of the claim giving rise to such lien. All sums paid by Landlord for such
purpose, and all expenses incurred by it in connection therewith, shall be
payable to by Tenant to Landlord, as Additional Rent, on demand with interest at
the maximum rate allowed by law.

    8.5 Indemnity. Tenant shall indemnify, protect, defend and hold Landlord
free and harmless against any and all loss, cost, damage, liability, injury and
expense arising out of or in any way related to claims for work or labor
performed, or materials or supplies furnished, to or at the request of Tenant or
in connection with performance of any work done for the account of Tenant in the
Premises

17

--------------------------------------------------------------------------------

or any part thereof, whether or not Tenant obtained Landlord's permission to
have such work done, labor performed, or materials or supplies furnished.


ARTICLE 9

REPAIRS AND MAINTENANCE; SIGNS


    9.1 Repairs and Maintenance.

    (a) Tenant's Obligations. During the Term hereof, Tenant shall at its own
cost and expense, repair, replace, operate and maintain the Premises, Tenant's
Common Areas, each Building located thereon and all other parts thereof in good
condition and repair, ordinary wear and tear excepted, including, without
limitation, each part and component of: all Buildings; the Real Property; all
landscaping and paving on the Real Property; each interior wall, ceiling, attic,
partition, floor, basement, subbasement; each structural, mechanical,
electrical, plumbing, HVAC, steam, water and other system located within the
interior portion of each Building (said interior portion commencing with the
innermost part of the outermost skin of each exterior wall, ceiling and floor);
all plumbing and sewage facilities in, on or under or the Premises; all
electrical and lighting fixtures, lamps, fans, exhaust equipment and systems,
automatic fire extinguisher equipment, electrical motors and all other
electrical equipment and appliances of every kind on, in, under or above the
Premises and any part thereof; windows, doors, entrances, plate glass, skylights
and showcases in, on, under or above the Premises and any part thereof. Further,
Tenant shall at its own cost and expense promptly repair (in accordance with
specifications established by Landlord) all damage to any part of the Premises,
(whether or not described above) caused directly or indirectly by any act or
omission to act of Tenant, its agents, employees, representatives, licensees,
visitors, guests or invitees. Tenant shall repair any damage to the Premises
and/or the Easement and/or the Driveway caused by installation or removal of any
machinery, equipment, trade fixtures, movable partitions, furniture or articles
of personal property including without limitation repairing floors and patching
and painting walls. Tenant shall be responsible for all repairs and maintenance
to heating, ventilating and air conditioning equipment located on any portion of
the Premises (including all Buildings) and shall obtain and pay for a
comprehensive preventative maintenance contract with monthly servicing, which
shall be subject to Landlord's approval and which shall include, without
limitation, replacement of filters, oiling and lubricating of machinery, parts
replacement, adjustment of drive belts, oil changes and other preventative
maintenance, provided, however, that the Tenant shall have the benefit of all
warranties available to Landlord regarding the equipment in such systems. Tenant
specifically acknowledges and agrees that it does not have any right to make
such repairs at the expense of Landlord or to deduct the cost thereof from any
payment of rent or Additional Rent.

    (b) Landlord's Obligations. Landlord's repair and maintenance obligations
shall be limited to the following:

     (i) Landlord shall repair and maintain in good condition and repair all
Shared Common Areas on the Premises and the Project, the cost of which shall be
an item of operating Costs pursuant to Article 4 of this Lease;

    (ii) At Tenant's written request, Landlord shall repair and maintain in good
condition and repair all of Tenant's Common Areas, but the cost shall thereof
shall be paid one hundred percent (100%) by Tenant, as Additional Rent.

   (iii) Landlord shall at its own cost and expense repair and maintain in good
condition and repair, reasonable wear and tear excepted: (A) the structural
portions of each Building; (B) the most exterior portion of the most exterior
sidewall of each Building; (C) the most exterior portion of the outermost roof
system located on each Building; and (D) the portion

18

--------------------------------------------------------------------------------

of the foundation of each Building which lays beneath the most exterior portion
of the most exterior basement flooring.

    9.2 Signs. Landlord shall provide Tenant a location for an exterior sign on
the Premises. Tenant shall not erect, install or maintain a sign in any other
location in, on or about the Premises nor erect or display any sign or
advertising material that is visible form the exterior of any Building on the
Premises without first obtaining the written consent of Landlord, which consent
shall not be unreasonably withheld. The size, design, color and other physical
characteristics of the sign shall be subject to prevailing environmental
restrictions, all laws, rules, regulations and ordinances of any local, county,
state or federal agency, compliance with all recorded covenants, conditions and
restrictions on the Real Property, and compliance with any master sign program
initiated by Landlord. Tenant shall pay for construction, erection, maintenance
and removal of all signs.


ARTICLE 10

ASSIGNMENT AND SUBLETTING


    10.1 General. Tenant shall not, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed:
(a) assign, mortgage, pledge, encumber or otherwise transfer this Lease, the
term or estate hereby granted, or any interest hereunder; or (b) except as
hereinafter provided, sublet or offer or advertise for subletting the Premises
or any part thereof. Landlord shall not unreasonably withhold its consent to a
proposed assignment or sublease so long as: (i) the use of the Premises by the
proposed assignee or sublessee is the same as the use defined for the Premises
in the Basic Lease Information; (ii) the proposed assignee or sublessee is of
sound financial condition, as determined by Landlord in its sole discretion; and
(iii) the credit reports of the proposed assignee or sublessee demonstrates for
the most recent three (3) year period confirm that said assignee or sublessee
pays its bills and taxes and rent an time. Any assignment, mortgage, pledge,
encumbrance, transfer or sublease without Landlord's consent shall be voidable
and, at Landlord's election, shall constitute a default. It Tenant is a
corporation, the dissolution of Tenant, or the sale or other transfer of a
controlling percentage of the capital stock of Tenant or the sale of fifty and
one one-hundredths percent (50.01%) or more of the value of the assets of Tenant
(excluding inventory and work in progress), shall be deemed a voluntary
assignment of this Lease by Tenant. The phrase "controlling percentage" shall
mean the ownership of, and the right to vote, stock possessing fifty one percent
(51%) or more of the total combined voting power of all classes of Tenant's
capital stock issued, outstanding, and entitled to vote for the election of
directors. The preceding two sentences shall not apply to corporations, the
stock of which is traded through an exchange or over the counter.

    10.2 Notice and Procedure. If at any time or from time to time during the
Term, Tenant desires to assign or sublet all or any part of the Premises, then
at least thirty (30) calendar days prior to the date when Tenant desires the
assignment or subletting to be effective (the "Transfer Date"), Tenant shall
give Landlord written notice (the "Notice") which shall set forth the name,
address and business of the proposed assignee or sublessee; general financial
information concerning the proposed assignee or sublessee (including but not
limited to federal and state tax returns, profit and loss statements, bank
statements and financial statements for the most recent three (3) year period);
a detailed description of the space proposed to be assigned or sublet (the
"Space"); the Transfer Date: the term and the rent and/or other consideration;
all information required by this Section 10.2; and any other material terms and
conditions of the proposed assignment or subletting, all in such detail as
Landlord may reasonably require. In the event Landlord refuses to consent to the
proposed assignment or sublease, it shall do so in a written notice delivered to
Tenant no less than ten (10) business days following the date Landlord received
the Notice, and said statement shall set forth the specific reasons upon which
Landlord is withholding consent. If Landlord for any reason fails to timely
deliver to Tenant a written notice either approving or disapproving of the
request, then Landlord shall be deemed to have disapproved the

19

--------------------------------------------------------------------------------

request. In the event Landlord consents to the proposed assignment or sublease,
Tenant shall be free to assign or sublet the space to the designated third party
subject to the following conditions:

    (a) The assignment or sublease shall be on the same terms set forth in the
Notice given to Landlord, and the monthly rent shall not be less than that set
forth in the Notice;

    (b) No assignment or sublease shall be valid and noassignee or sublessee
shall take possession of the Space until an executed counterpart of the
assignment or sublease has been delivered to Landlord;

    (c) No assignee or sublessee shall have a right further to assign or sublet;
and

    (d) After first deducting (for Tenant's account): (i) the amortized cost of
broker's commissions paid by Tenant with regard to the subletting or assignment;
(ii) reasonable legal fees; (iii) the cost of improvements made to the Space by
Tenant at Tenant's sole cost and expense for the purpose of assigning or
subletting the Space; (iv) the rent paid by Tenant to Landlord for such Space
during the period of time the aforementioned improvements are being planned and
installed; and (v) the unamortized portion of the improvements made in the Space
by Tenant for Tenant's use during the original tenancy, any sums or other
economic consideration received by Tenant as a result of such assignment or
subletting whether denominated rentals or otherwise, which exceed, in the
aggregate, the total sum which Tenant is obligated to pay Landlord under this
Lease (prorated to reflect the obligations allocable to the Space) shall be
allocated and paid to Landlord, on the first (1st) day of each month during the
Term hereof (including Option Periods) along with all other payments of Rent due
from Tenant, an amount in cash equal to twenty-five percent (25%) of the value
of said economic consideration actually received by Tenant, as Additional Rent
under this Lease, without affecting or reducing any other obligation of Tenant
hereunder.

    10.3 Continuing Liability of Tenant. Regardless of whether Landlord's
consent is granted or not, no subletting or assignment to a third party or
entity shall release Tenant's obligation or alter the primary liability of
Tenant to pay the rent and to perform all other obligations to be performed by
Tenant hereunder. The acceptance of rent by Landlord from any other person shall
not be deemed to be a waiver by Landlord of any provision hereof. Consent to one
assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting. Nothing in this paragraph is meant to imply that any
of Landlord's rights against Tenant are restricted by said subletting or
assignment and if Tenant's transferee defaults under this Lease, then unless
otherwise agreed in a writing signed by all parties to such assignment or
subletting, Landlord in may proceed directly against Tenant without pursuing
remedies against the transferee.

    10.4 Merger and Reorganization. Notwithstanding anything contained in
Article 10 to the contrary, if any merger, consolidation, acquisition of assets,
or reorganization by Tenant results in the creation of a successor entity (the
"Successor Entity"), Tenant shall have the right to assign this Lease to the
Successor Entity and Landlord's consent to said assignment shall not be withheld
if the Successor Entity has a net worth (determined according to generally
accepted accounting principles) as of the Transfer Date which is equal to or
greater than the net worth of Tenant as of the Transfer Date; provided, however,
Landlord agrees to treat all such information as confidential and agrees to
abide by all SEC insider trading rules and restrictions. Not less than thirty
(30) calendar days prior to the Transfer Date, Tenant shall deliver to Landlord
a written notice which shall set forth the name, address and business of the
Successor Entity and all of the specific financial information required for
Landlord to determine the net worth of both the Successor Entity and Tenant as
of the Transfer Date. If the net worth of the Successor Entity complies with the
requirements of this Section 10.4, Landlord shall promptly consent to the
proposed Transfer and Tenant shall be free to assign the Lease to the Successor
Entity, subject to the conditions specified in Subsections 10.2(a)(b) and (c).

20

--------------------------------------------------------------------------------


ARTICLE 11

INDEMNIFICATION: LIMITATION OF LIABILITY


    11.1 Release and Waiver of Liability. Landlord shall not be liable or
responsible in any way for, and Tenant hereby releases and waives all claims
against Landlord with respect to or arising out of any death or any injury of
any nature whatsoever, except where caused by the gross negligence of Landlord,
that may be suffered or sustained by Tenant or any employee, licensee, invitee,
contractor, guest, agent or customer of Tenant or any other person; or for any
loss or damage or injury to any property outside or within the Premises
belonging to Tenant or its employees, agents, customers, licensees, invitees,
contractors, guests or any other person, unless such injury or damage is caused
by the gross negligence of Landlord.

    11.2 Indemnity. Tenant hereby agrees to and shall indemnify, protect, defend
and hold Landlord and it's officers, directors, shareholders, partners (general
and limited), attorneys, agents, employees and contractors free and harmless
from and against any and all losses, damages, claims, or liabilities for any
damage to property or any injury, illness or death to any person occurring in,
on, or about the Premises or any part thereof (including but not limited to the
Real Property, the Buildings, the Easement and the Driveway), arising at any
time and from time to time during the Term hereof, unless caused by the gross
negligence of Landlord.

    11.3 Limitation of Landlord's Liability. Any liability of Landlord
(including without limitation Landlord's officers, directors, shareholders,
partners (general and limited), attorneys, agents, employees and contractors to
Tenant under this Lease shall be limited to the equity interest of Landlord in
the Premises and Tenant agrees to look solely to such interest for the recovery
of any judgment, it being intended that Landlord shall not be personally liable
for any deficiency or judgment.

    11.4 Survival. The provisions of this Article 11 shall survive the
expiration or earlier termination of this Lease with respect to any damage,
injury, illness or death occurring prior to such expiration or termination.


ARTICLE 12

DESTRUCTION OR DAMAGE


    12.1 Definitions.

    (a) Partial Damage. The phrase "Partial Damage", in the case of a Building
or other improvement on the Premises, shall mean damage or destruction to fifty
percent (50%) or less of all of the usable square footage in any Building
(including damage or destruction to tenant improvements and Alterations) or
other improvement which suffers damage or destruction; and in the case of Real
Property, the phrase "Partial Damage" shall mean damage or destruction to fifty
percent (50%) of less of the square footage of all of the Real Property
combined.

    (b) Total Damage. The phrase "Total Damage", in the case of a Building or
other improvement on the Premises, shall mean damage or destruction to more than
fifty percent (50%) of the usable square footage in any Building (including
damage or destruction to tenant improvements or Alterations) or other
improvement which suffers damage or destruction; and in the case of Real
Property, the phrase "Total Damage" shall mean damage or destruction to more
than fifty percent (50%) of the square footage of all of the Real Property
combined.

21

--------------------------------------------------------------------------------



    (c) Insured Loss. The phrase "Insured Loss" shall mean any damage or
destruction to the Premises or any part thereof (including any Building) which
was caused by an event required to be covered by any insurance policy described
in this Lease, irrespective of any deductible amounts or coverage limits
involved and irrespective of who was required to carry said insurance, provided
however, the proceeds available from said policy or policies of insurance must
be at least equal to eighty percent (80%) or more of the cost to repair or
replace the damage or destruction, and the repair or replacement must be capable
of completion within two hundred forty (240) calendar days from the date work is
commenced in the opinion of a registered architect or engineer appointed by
Landlord.

    (d) Replacement Cost. The phrase "Replacement Cost" shall mean the total of
all costs necessary to repair or rebuild the Premises and/or any Building or
improvement thereon or part thereof (including tenant improvements and
Alterations) to their condition existing immediately prior to said occurrence,
including demolition, debris removal and upgrading required by the operation of
applicable building codes, ordinances or laws, without deduction or
depreciation.

    12.2 Partial Damage—Insured Loss. If Partial Damage that is an Insured Loss
shall occur, then the party that was obligated to carry the insurance which
insures the loss as required by Article 27 hereof (i.e., Landlord in the case of
property damage Tenant in the case of damage to tenant improvements and
Alterations) shall promptly commence and diligently proceed to restore such
damage and this Lease shall continue in full force and effect. However, if the
Partial Damage is to a Building, then Tenant shall be entitled to a
proportionate reduction of rent while such restoration takes place. Such rent
reduction shall be based upon the ratio that the square feet in the Building
which suffered the damage or destruction bears to the usable square feet in the
Building before said damage or destruction.

    12.3 Partial Damage—Uninsured Loss. If Partial Damage that is not an Insured
Loss occurs (an "Uninsured Loss") then the Landlord shall have the following
options: (a) to repair or restore the damage or destruction and continue this
Lease in full force or effect, to be exercised by written notice to Tenant
within thirty (30) calendar days following the date of damage or destruction,
but if the damage or destruction was to a Building then the Rent payable
hereunder shall be proportionately reduced as provided in Section 12.2 above; or
(b) to give notice to Tenant at any time within thirty (30) calendar days after
such damage or destruction, terminating this Lease as of a date to be specified
in said notice (but which date shall not be more than sixty (60) calendar days
after the date of such damage or destruction). In the event that Landlord timely
elects to terminate this Lease, then this Lease shall terminate and expire on
the date specified in said notice and the Rent (reduced by any allowable Rent
reduction) shall be paid to the date of such termination; provided, if prior to
the date the Lease is scheduled to terminate Tenant notifies Landlord in writing
that it (Tenant) will repair or restore the damage or destruction at its own
cost and expense, then this Lease shall not terminate nor shall the Rent be
further abated or reduced and Tenant shall promptly commence and diligently
prosecute to completion all required work of repair or restoration. If Tenant
does not elect to repair or restore the damage or destruction and the Lease
terminates, Landlord shall refund to Tenant any rent paid in advance for any
period of time subsequent to the date of termination. However, if Landlord does
not elect to terminate this Lease and instead elects to repair or restore the
damage or destruction, but the restoration cannot be (in the opinion of
Landlord's registered architect or engineer) or is not completed within two
hundred forty (240) calendar days from the date of the damage or destruction,
then Tenant, by written notice to Landlord within sixty (60) calendar days
following the date of the damage or destruction, may elect to terminate this
Lease. The opinion of Landlord's architect or engineer concerning the projected
time needed to complete restoration shall be furnished in writing to Tenant
within thirty (30) calendar days from the date of said damage or destruction.

    12.4 Total Damage. If Total Damage occurs, this Lease shall terminate as of
the date of such Total Damage, whether or not the damage or destruction is an
Insured Loss.

22

--------------------------------------------------------------------------------

    12.5 Damage Near End Of Term. Notwithstanding anything in this Lease to the
contrary, Landlord shall have no obligation whatsoever to repair, replace,
reconstruct or restore any damage or destruction to any part of the Premises to
which this Article 12 applies, if said damage or destruction (whether Partial or
Total Damage, or whether an Insured or Uninsured Loss) occurs within the last
twelve (12) months of the Term hereof, or during the last twelve (12) months of
any Option Period.

    12.6 Landlord's Obligations. Except where caused by Landlord's gross
negligence, and to the extent not covered by insurance carried by any party to
this Lease, Landlord shall not be required to repair any injury or damage, or to
make any restoration or replacement of any paneling, decorations, partitions,
railings, floor coverings, office fixtures or any other improvements or
Alterations or property installed in any part of the Premises by Tenant or at
the expense of Tenant. Tenant shall have no claim against Landlord for any
damage suffered by reason of any such damage, destruction, repair or
restoration; nor shall Tenant have the right to terminate this Lease as a result
of any statutory provision now or hereafter in effect pertaining to the damage
or destruction of the Premises, and Tenant hereby expressly waives and releases
any claim against Landlord covered by this Section 12.6.


ARTICLE 13

WAIVER OF SUBROGATION


    13.1 Waiver. Tenant and Landlord agree that insurance carried by either of
them against loss or damage by fire or other casualty shall contain a clause
whereby the insurer waives its rights to subrogation against the other party,
its agents, officers and employees, and Landlord and Tenant shall each deliver
written notice thereof to their respective insurance companies that the Landlord
and Tenant, on behalf of such insurance companies, have mutually waived the
right of subrogation against each other in this Lease.


ARTICLE 14

RULES AND REGULATIONS


    14.1 Rules and Regulations. Tenant shall faithfully observe and comply with
the rules and regulations of the Property and/or the Building (a copy of which
is attached hereto as Exhibit "D" and incorporated herein by reference) and,
after notice thereof, all reasonable modifications thereof and additions thereto
from time to time promulgated in writing by Landlord, all of which are hereby
incorporated herein by this reference.


ARTICLE 15

ENTRY BY LANDLORD


    15.1 Entry by Landlord. In addition to the rights reserved to Landlord
pursuant to Section 1.1(b)(i) above, Landlord may enter the Premises at
reasonable hours, and upon 24 hours' prior written notice (which shall not be
required in the case of emergency) to: (a) inspect the same; (b) exhibit the
same to prospective purchasers, lenders or tenants; (c) determine whether Tenant
is complying with all of its obligations hereunder; (d) post notices of
non-responsibility; and (e) make repairs required of Landlord under the terms
hereof or make repairs to any adjoining space or utility services or make
repairs, alterations or improvements to any other portion of the Building;
provided, however, that all such work shall be done as promptly as reasonably
possible and so as to cause as little interference to Tenant as reasonably
possible. Tenant hereby waives any claim for damages for any injury or
inconvenience to or interference with Tenant's business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned by such entry.

23

--------------------------------------------------------------------------------


ARTICLE 16

DEFAULT


    16.1 Events of Default. In addition to any other event specified in this
Lease as an event of default, the occurrence of any one or more of the following
events (together, "Events of Default") shall constitute a breach of this Lease
by Tenant: (a) vacation or abandonment of the Premises for a continuous period
in excess of fifteen (15) calendar days; (b) the failure by Tenant to pay any
installment of Annual Base Rent, Annual option Period Base Rent, Additional Rent
(including but not limited to Tenant's Share of Operating costs and/or Taxes),
or any other monetary amount due under this Lease (whether payable to Landlord
or to third parties) within five (5) business days following the date when due;
(c) the failure by Tenant to perform or observe any obligation of Tenant
hereunder (excepting the failure to pay any amounts described in
Section 16.1(b)), or to comply with the rules and regulations described in
Article 14, if such failure continues for more than thirty (30) calendar days
after notice thereof from Landlord, unless such default cannot reasonably be
cured within such thirty (30) calendar-day period and Tenant shall within such
period commence with due diligence and dispatch the curing of such default, and
having so commenced, shall thereafter prosecute or complete with due diligence
and dispatch the curing of such default; (d) the making by Tenant of a general
assignment for the benefit of creditors, or the admission in writing of its
inability to pay its debts as they become due or the filing of a petition, case
or proceeding in bankruptcy, or the adjudication of Tenant as a bankrupt or
insolvent, or the filing of a petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, or the filing of an answer
admitting or failing reasonably to contest the material allegations of a
petition filed against it in any such proceeding, or the seeking or consenting
to or acquiescence in the appointment of any trustee, receiver or liquidator of
Tenant or any material part of its properties; (e) if within sixty (60) calendar
days after the commencement of any proceeding against Tenant seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, such
proceeding shall not have been dismissed, or if, within sixty (60) calendar days
after the appointment without the consent or acquiescence of Tenant, of any
trustee, receiver or liquidator of Tenant or of any material part of its
properties, such appointment shall not have been vacated; or (f) if this Lease
or any estate of Tenant hereunder shall be levied upon under any attachment or
execution and such attachment or execution is not vacated within sixty
(60) calendar days.

    16.2 Landlord's Remedies. If any Event(s) of Default shall occur, Landlord
at any time thereafter may (but need not) give a written termination notice to
Tenant, and on the date specified in such notice (which shall be not less than
ten (10) calendar days after the giving of such notice), Tenant's right to
possession of the Premises shall terminate and this Lease shall terminate,
unless on or before such date all arrears of rent and all other amounts payable
by Tenant under this Lease (together with interest thereon at the rate set forth
in Section 16.3 hereof) and all costs and expenses incurred by or on behalf of
Landlord hereunder shall have been paid by Tenant and all other breaches of this
Lease by Tenant at the time existing shall have been fully remedied to the
satisfaction of Landlord. Should Landlord terminate this Lease pursuant to the
provisions of this section 16.2, Landlord shall have all the rights and remedies
of a landlord provided by Section 1951.2 of the California Civil Code or any
successor code section. Upon such termination, in addition to any other rights
and remedies to which Landlord may be entitled under applicable law, Landlord
may recover from Tenant: (a) the worth at the time of award of the unpaid rent
which had been earned at the time of termination; (b) the worth at the time of
award of the amount by which the unpaid rent which would have been earned after
termination until the time of award exceeds the amount of such rent loss that
Tenant proves could have been reasonably avoided; (c) the worth at the time of
award of the amount by which the unpaid rent, for the balance of the term of
this Lease after the time of award exceeds the amount of such rent loss that
Tenant proves could be reasonably avoided; and (d) any other amount necessary to
compensate

24

--------------------------------------------------------------------------------

Landlord for all the detriment proximately caused by Tenant's failure to perform
its obligations under this Lease or which in the ordinary course of things would
be likely to result therefrom. The "worth at the time of award" of the amounts
referred to in clauses (a) and (b) above shall be computed by allowing interest
at the rate set forth in Section 16.3 hereof. The worth at the time of award of
the amount referred to in clause (c) above shall be computed by discounting such
amount at a rate equal to the discount rate of the Federal Reserve Board of San
Francisco at the time of award plus one percentage point.

    16.3 Interest. Every installment of Annual Base Rent, Annual Option Period
Base Rent, Additional Rent and every other payment due hereunder from Tenant, to
Landlord which shall not be paid on the date the same shall have become due and
payable shall bear interest at the greater of: (i) ten percent (10%) per annum,
or (ii) two percent (2%) over the "prime" or "reference rate" then charged by
the Bank of America NT&SA at its Main Office in San Francisco, California, but
in no event to exceed the highest rate permitted by law.

    16.4 Late Charges; Liquidated Damages. Tenant acknowledges that late payment
by Tenant to Landlord of any installment' of Annual Base Rent, Annual option
Period Base Rent, Additional Rent (including but not limited to Tenant's Share
of Operating Costs or Taxes) and every other payment due hereunder will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of such
costs being extremely difficult and impracticable to fix. Such costs include,
without limitation, processing and accounting charges, and late charges that may
be imposed on Landlord by the terms of any note secured by an encumbrance
covering the Premises. Therefore, if any installment of Annual Base Rent, Annual
Option Period Base Rent, Additional Rent (including but not limited to Tenant's
Share of operating Costs or Taxes) or any other sum due from Tenant is not
received by Landlord within five (5) business days from the date when due,
Tenant shall pay to Landlord on demand an additional sum equal to ten (10%) of
each such overdue amount as a late charge. The parties agree that this late
charge represents a fair and reasonable estimate of the costs that Landlord will
incur by reason of such late payment by Tenant. Acceptance of any late charge
shall not constitute a waiver of Tenant's default with respect to the overdue
amount, or prevent Landlord from exercising any of the other rights and remedies
available to Landlord.

LANDLORD:   TENANT:
Grand/Roebling Investment Company Inc.,
 
Shaman Pharmaceuticals,
By:
 
/s/ STANLEY MATTISON   

--------------------------------------------------------------------------------

J. Stanley Mattison,
General Partner
 
By:
 
/s/ LISA A. CONTE   

--------------------------------------------------------------------------------

Lisa A. Conte,
President

    16.5 Leave Continues Until Termination. Even though Tenant has breached this
Lease and abandoned the Premises, this Lease shall continue in effect for so
long as Landlord does not terminate Tenant's right to possession, and Landlord
may enforce all its rights and remedies under this Lease, including the right to
recover any installment of Base Rent or Additional Rent as the same becomes due
under this Lease. Acts of maintenance or preservation or efforts to relet the
Premises or the appointment of a receiver upon initiative of Landlord to protect
Landlord's interest under this Lease shall not constitute a termination of
Tenant's right to possession.

    16.6 Remedies Cumulative. The remedies provided for in this Lease are in
addition to any other remedies available at law or in equity by statute or
otherwise.

25

--------------------------------------------------------------------------------


ARTICLE 17

ATTORNEYS' FEES


    17.1 Attorneys' Fee. If any action or proceeding (whether or not judicial)
is brought by either party to remedy a breach of this Lease or to enforce any of
its provisions, the prevailing party shall be entitled, in addition to any other
relief granted in such action or proceeding, to reasonable attorneys' fees,
disbursements and court costs. For the purpose of this Lease, the terms
"attorneys' fees" or "attorneys' fees and costs" shall mean the fees and
expenses of counsel to the parties hereto, which may include printing,
photostating, duplicating and other expenses, air freight charges, and fees
billed for law clerks, paralegals, librarians and others not admitted to the bar
but performing services under the supervision of an attorney. The terms
"attorneys' fees" or "attorneys' fees and costs" shall also include, without
limitation, all such fees and expenses incurred with respect to appeals,
arbitrations and bankruptcy proceedings, and whether or not any action or
proceeding is brought with respect to the matter for which said fees and
expenses were incurred.


ARTICLE 18

HOLDING OVER


    18.1 Holding Over. If Tenant shall remain in possession of the Premises
after the expiration or sooner termination of this Lease, all of the terms,
covenants and agreements hereof shall continue to apply and bind Tenant so long
as Tenant shall remain in possession insofar as the same are applicable, except
that if Tenant remains in possession without Landlord's written consent, the
Annual Base Rent or Annual Option Period Base Rent, as the case may be, shall be
equal to one hundred fifty percent (150%) times the Annual Base Rent or Annual
option Period Base Rent, as the case may be (computed on a monthly basis) for
the month immediately preceding commencement of the holdover period, prorated on
a daily basis for each day that Tenant remains in possession, and Tenant shall
indemnify, protect, defend and hold Landlord free and harmless against any and
all claims, losses and liabilities for damages resulting from failure to
surrender possession, including, without limitation, any claims made by any
succeeding tenant. If Tenant remains in possession with Landlord's written
consent, such tenancy shall be from month to month, terminable by either party
on not less than thirty (30) days' written notice.


ARTICLE 19

WAIVER


    19.1 Waiver. The failure of Landlord to exercise its rights in connection
with any breach or violation of any term, covenant or condition herein contained
shall not be deemed to be a waiver of such term, covenant or condition or any
subsequent breach of the same or any other term, covenant or condition herein
contained. The subsequent acceptance of any installment of Annual Base Rent,
Annual Option Period Base Rent, or Additional Rent hereunder by Landlord shall
not be deemed to be a waiver of any preceding breach by Tenant of any term,
covenant or condition of this Lease other than the failure of Tenant to pay the
particular installment of rent so accepted, regardless of Landlord's knowledge
of such preceding breach at the time of acceptance of such rent installment.


ARTICLE 20

EMINENT DOMAIN


    20.1 Eminent Domain. Landlord and Tenant agree that the rights and
obligations of Landlord and Tenant that arise during the term of this Lease when
a proper authority exercises eminent domain power, either directly or
indirectly, through a condemnation or other proceeding, and takes or damages all
or apart of the Premises or interest therein, or when Landlord transfers all or
a part of the Premises

26

--------------------------------------------------------------------------------

or any interest therein, to a proper authority that intends to exercise eminent
domain power to avoid the exercise of such eminent domain power, are prescribed
herein (hereinafter, a "Taking").

    20.2 Total Taking. A "Total Taking" constitutes taking substantially all of
the Premises, or such partial taking that leaves less than seventy-five percent
(75%) of the usable square feet in any Building affected by a Taking or less
than seventy-five percent (75%) square feet of all of the Real Property, and
which taking prevents Tenant from conducting its normal business operations. In
the event of a Total Taking, this Lease shall terminate as to any portion of the
Premises so taken or conveyed on the date when title or the right to possession
vests in the condemnor. Tenant agrees to pay all Rent and Additional Rent
required hereunder prior to such termination (or a proration thereof) and, the
Landlord agrees that Tenant is entitled to such compensation that is awarded to
the Tenant for Tenant's trade fixtures, equipment and personal property, moving
expenses and leasehold value (if any).

    20.3 Partial Taking.

    (a) A "Partial Taking" constitutes any Taking that is not extensive enough
to constitute a Total Taking. In the event of a Partial Taking, Landlord agrees
to restore and repair the remainder of the improvements on the Premises to
provide sufficient improvements for the Tenant to conduct it's normal business
operations thereon; provided, however, Landlord shall not be required to make
expenditures for restoration to the remainder of the Premises that exceeds the
amount of damages it received for the Partial Taking to the condemned portion of
the Premises. Further, if and to the extent that Tenant's use of the Premises is
disrupted for more than five (5) business days as a result of any condemnation
proceedings and/or any period for restoration necessitated hereunder by an
condemnation, Tenant shall be entitled to an abatement of Annual Base Rent (or
if applicable, Annual option Period Base Rent) to the extent its use is so
disrupted until the Premises are restored as provided herein.

    (b) Landlord and Tenant agree that in the event of a Partial Taking, this
Lease will continue in full force and effect. Provided, however, the Annual Base
Rent (or, if applicable, the Annual option Period Base Rent) required by this
Lease will be re-computed and reduced by an amount that is in proportion to the
number of usable square feet of Building area which remains after the Partial
Taking to the number of usable square feet of Building Area which existed prior
to the Partial Taking. Tenant shall not be entitled to compensation or damages
for the unexpired term of this Lease, however, Tenant shall be entitled to such
compensation that is awarded to Tenant for it's trade fixtures, equipment,
personal property and leasehold value (if any).


ARTICLE 21

SALE BY LANDLORD


    21.1 Sale by Landlord. In the event of a sale or conveyance by Landlord of
the Premises or any part thereof, the same shall operate to release Landlord
from any future liability upon any of the agreements, obligations, covenants or
conditions, express or implied, herein contained in favor of Tenant, and in such
event Tenant agrees to look solely to the responsibility of the
successor-in-interest of Landlord in and to this Lease. This Lease shall not be
terminated by any such sale, however, and on condition that Landlord's purchaser
or assignee not disturb Tenant's quiet enjoyment of the Premises, Tenant shall
attorn to the purchaser or assignee, such non-disturbance and attornment to be
effective and self-operative without the execution of any further instruments on
the part of any of the parties to this Lease.


ARTICLE 22

NO MERGER


    22.1 No Merger. The voluntary or other surrender of this Lease by Tenant, or
a mutual cancellation thereof, shall not work a merger, and shall, at the option
of Landlord, terminate any or all existing

27

--------------------------------------------------------------------------------

subleases or subtenancies, or operate as an assignment to Landlord of any or all
of such subleases or subtenancies.


ARTICLE 23

SURRENDER OF PREMISES


    23.1 Surrender of Premises. At the end of the Term or upon sooner
termination of this Lease, Tenant shall peaceably deliver up to Landlord
possession of the Premises, broom-clean, in the same condition that existed
immediately prior to the Term Commencement Date, reasonable wear and tear
excepted. All personal property or tenant improvements not removed shall be
deemed abandoned by Tenant and title to the same shall thereupon pass to
Landlord. Tenant's obligations to remove any or all personal property,
improvements, signs, fixtures, trade fixtures and Alterations (whether or not
previously approved by Landlord) and repair any damage resulting from such
removal are set forth in Section 8.2 of this Lease. Tenant's obligations under
this Section 23.1 shall survive the expiration or earlier termination of this
Lease.


ARTICLE 24

ESTOPPEL CERTIFICATE


    24.1 Estoppel Certificate. At any time and from time to time, but in no
event on less than ten (10) calendar days prior written request by Landlord,
Tenant shall execute, acknowledge and deliver to Landlord or any person or
entity designed by Landlord, promptly upon request, a certificate certifying:
(a) that Tenant has accepted the Premises (or, if Tenant has not done so, that
Tenant has not accepted the Premises, and specifying the reasons therefor);
(b) the commencement and expiration dates of this Lease; (c) whether there are
then existing any defaults by Landlord in the performance of its obligations
under this Lease (and, if so, specifying the same); (d) that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that this Lease is in full force and effect, as modified, and stating the date
and nature of each modification); (e) the capacity of the person executing such
certificate, and that such person is duly authorized to execute the same on
behalf of Tenant; (f) the date, if any, to which rent and other sums payable
hereunder have been paid; (g) that no notice has been received by Tenant of any
default which has not been cured, except as to defaults specified in the
certificate; (h) the amount of any security deposit and prepaid rent; and
(i) such other matters as may be reasonably requested by Landlord. If Tenant
fails to deliver the executed certificate within ten (10) calendar days after
receipt thereof by Tenant, Tenant irrevocably constitutes and appoints Landlord
as its special attorney in fact to execute and deliver the certificate to any
third party.


ARTICLE 25

NOTICES


    25.1 Notices. All notices and demands which may or are required to be given
by either party to the other hereunder shall be in writing and may be delivered
to the intended recipient either by hand-delivery (either by an agent or
representative of the person intending delivery or by a nationally recognized
express delivery service such as Federal Express, DHL or a similar service),
telecopier or by U.S. Mail. If the notice is delivered by U.S. Mail, it shall be
deemed to have been received by the intended recipient forty-eight (48) hours
following its deposit in the United States mail, certified or registered,
postage prepaid (if to Tenant, addressed to Tenant at the address for Tenant set
out in the Basic Lease Information, or to such other place as Tenant may from
time to time designate in a notice to Landlord; if to Landlord, at the address
specified in the Basic Lease Information, or to such other place as Landlord may
from time to time designate in a notice to Tenant). If the notice is
hand-delivered by an agent or representative of the person intending delivery or
by a nationally recognized delivery service, it shall be deemed to have been
received by the intended recipient on the

28

--------------------------------------------------------------------------------

date of actual receipt. If the notice is delivered by telecopier or telefax or
similar electronic device, it shall be deemed to have been received by the
intended recipient on the date the notice was actually transmitted; provided,
however, if the telecopied or telefaxed notice is received after 6:00 p.m. on a
normal business day, or, is received at any time on a nationally recognized
holiday, then said notice will not be deemed received until 8:00 a.m. on the
next succeeding business day.


ARTICLE 26

SUCCESSORS


    26.1 Successors. All the terms, covenants, and conditions hereof shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
successors, and assigns of the parties hereto, provided that nothing in this
Section shall be deemed to permit any assignment, subletting, occupancy or use
by Tenant contrary to the provision of Article 10.


ARTICLE 27

INSURANCE


    27.1 Liability and Workman's Compensation Insurance.

    (a) Tenant's Liability Insurance. Tenant, at its sole cost and expense,
shall procure and maintain in full force and effect during the Term of this
Lease (as the same may be extended), for the protection of Landlord and Tenant
as co-insureds, comprehensive general liability insurance, including contractual
liability coverage, applying to the use and occupancy of the Premises and all
Buildings and improvements thereon, or any part of thereof, or any areas
adjacent thereto, and the business operated by Tenant or any other occupant on
the Premises, with a minimum combined single limit of coverage liability of
Three Million Dollars ($3,000,000), insuring against all liability of Tenant and
Landlord and their authorized representatives arising out of or in connection
with Tenant's use or enjoyment or occupancy of the Premises.

    (b) Workman's Compensation Insurance. Tenant shall, at its sole cost and
expense, procure and maintain in full force and effect during the Term of this
Lease (as the same may be extended) a policy or policies of Workman's
Compensation Insurance in the amount prescribed by the laws of the State of
California.

    27.2 Property and Tenant Improvement Insurance.

    (a) Property Insurance. Landlord shall obtain and keep in force during the
Term of this Lease (as the same may be extended) a policy or policies of fire
and extended coverage in the name of Landlord with the loss payable to the
holders of any mortgages, deeds of trust or ground leases on the premises
("Lenders") insuring loss or damage to the Premises and any Building and the
Real Property. The amount of such insurance shall be equal to the full
replacement cost of the Premises and/or any Building and/or the Real Property
(as the case may be), as the same shall exist from time to time, or the amount
required by Lenders. Such policy or policies shall also insure against all risks
of direct physical loss or damage, including flood and earthquake, and shall
insure against loss due to vandalism and malicious mischief. Said policy or
policies shall also contain an agreed valuation provision in lieu of any
coinsurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by factor
of not less than the adjusted U.S. Department of Labor consumer price index for
all urban consumers for San Francisco. If such insurance coverage has a
deductible clause, then unless otherwise specified in this Lease, Tenant agrees
to be responsible for payment of any deductible amount due on any claim for an
Insured Loss.

     (i) In the event of any insured damage or destruction to the Premises, the
Real Property or any Building located thereon as a result of an earthquake,
Landlord shall pay all amounts

29

--------------------------------------------------------------------------------

required by the deductible portion of the policy of insurance and the amount
paid by Landlord for the deductible portion of said policy shall then become an
item of Operating Cost of the Premises pursuant to Article 4 of this Lease.
However, said amount shall be amortized (with interest at 10% per annum) over
the shorter of: (A) the remaining Term of this Lease (including any option
Periods for which an Option has been timely and properly exercised); or (B) ten
(10) years. Provided further, if the amortization of said amount has commenced
but Tenant later timely and properly exercises an Option to extend the Term of
this Lease, the then unamortized portion of said amount shall, at the
commencement of the Option Period be amortized (with interest at 10% per annum)
over the shorter of: (D) the remainder of the Term of this Lease (including the
Option Period just commenced); or (E) ten (10) years.

    (b) Tenant Improvement Insurance. Tenant, at its sole cost and expense,
shall procure and maintain in full force and effect during the Term of this
Lease (as the same may be extended) a policy or policies on all of its personal
property, tenant improvements (whether installed by Landlord or Tenant),
fixtures, trade fixtures, equipment, Alterations (whether or not installed with
Landlord's consent), in, on, or about the Premises or any Building or
improvement therein or thereon, a policy of standard fire and extended coverage
insurance, with theft, vandalism, plate glass and malicious mischief
endorsements, to the extent of at least full replacement value without any
deduction for depreciation. The proceeds from any such policy shall be used by
Tenant for the replacement of such personal property or the restoration of such
tenant improvements or Alterations. The "full replacement value" of the
improvements to be insured under this Section 27.2(b) shall be determined by the
company issuing the insurance policy at the time the policy is initially
obtained.

    27.3 Landlord's Liability Insurance. Landlord shall obtain and keep in force
during the Term of this Lease (as the same may be extended) a policy or policies
of landlord's or lessor's liability. Such policy or policies shall insure
respectively on a blanket basis Landlord and the value of all Buildings and all
improvements installed therein by Landlord. To the extent that the premium for
the policies required by this Section 27.3 shall be increased solely as a result
of Tenant's use of the Premises, Tenant shall bear one hundred percent (100%) of
such increase in premiums, and shall pay the same to Landlord on demand, as
Additional Rent.

    (a) Landlord shall not be liable in any manner for any uninsured injury,
damage or loss incurred by Tenant from the acts or attempted acts of burglary,
theft or vandalism committed by either identified or unidentified persons,
except for the acts or attempted acts of Landlord and its employees or agents
against the Premises.

    27.4 Insurance Criteria. Insurance required hereunder shall be in companies
duly licensed to transact business in the State of California and maintaining
during the policy term a "general policy holders rating" of not less than "All
and a financial rating of not less than Class "X" as set forth in the most
current issue of "Best Insurance Guide." Tenant shall not do or permit to be
done anything which shall invalidate the insurance policies referred to in this
Article. Tenant shall cause to be delivered to Landlord certified copies of the
policies of such insurance or certificates evidencing the existence and amounts
of such insurance with the insureds and loss payable clauses as required by this
Lease. No such policy shall be cancelable or subject to modifications except
after thirty (30) days prior written notice to Landlord. Tenant shall at least
thirty (30) days prior to the expiration of such policies furnish Landlord with
evidence of renewals or "insurance binders" evidencing renewal thereof, or
Landlord may order such insurance and charge the cost thereof to Tenant, which
amount shall be payable by Tenant to Landlord upon demand, as Additional Rent,
if Tenant shall fail to procure and maintain the insurance required to be
carried by Tenant under this Article.

30

--------------------------------------------------------------------------------




ARTICLE 28

PROTECTION OF LENDER


    28.1 Subordination. This Lease, at the option of Landlord, shall be subject
and subordinate at all times to any lien of any mortgage or deed of trust in any
amount or amounts whatsoever now or hereafter placed on or against the Premises
or any Building or the Real Property upon which any Building is situated, or
both, or on or against Landlord's interest or estate therein, all without the
necessity of any further instrument executed or delivered by or an the part of
Tenant for the purpose of effectuating such subordination. Notwithstanding the,
foregoing, Tenant covenants and agrees to execute and deliver, upon demand, such
further instruments evidencing such subordination of this Lease to the lien of
any such mortgage or deed of trust as may be required by Landlord. If this Lease
is to be subject and subordinate to any mortgage or deed of trust executed after
this date, Landlord shall use reasonable efforts to obtain from the holder
thereof ("Holder") a written agreement that, so long as Tenant is not then in
default under this Lease, Tenant's rights under this Lease shall not be affected
by succession of Holder to the rights of Landlord or by enforcement of any
rights under such instrument so long as Tenant attorns to the Holder or such
other person as may succeed to the interest of Landlord by virtue of enforcement
of any rights under such instrument.

    28.2 Tenant's Financial Statements For Lender or Holder. Within ten
(10) days after Landlord's written request, Tenant shall deliver to Landlord, or
to any actual or prospective Holder that Landlord designates, such financial
statements as are reasonably required by such Holder to verify the net worth of
Tenant (or any assignee, subtenant or guarantor of Tenant) to facilitate the
financing or refinancing of the Real Property or any Building located thereon.
Tenant represents and warrants to Landlord and such Holder that each financial
statement delivered by Tenant shall be accurate in all material respects as of
the date of such statement and that all financial statements shall be
confidential and used only for the purposes stated herein; provided, however,
Tenant shall have the right to deliver its financial statements directly to the
Holder requesting the same and not to Landlord, unless Landlord first executes a
confidentiality agreement on terms and conditions reasonably acceptable to
Landlord and Tenant.

    28.3 Landlord's Default Under This Lease. If Landlord is in default under
this Lease, Tenant will accept the cure of any such default by any Holder whose
name and address shall have been furnished to Tenant in writing. Tenant may not
terminate this Lease for Landlord's default unless Tenant gives notice thereof
to each such Holder and the default is not cured within thirty (30) calendar
days thereafter or such greater time as may be reasonably necessary to cure such
default. A default by Landlord under this Lease which cannot reasonably be cured
within said thirty (30) calendar day period shall be deemed cured within said
period if work necessary to cure the default is commenced within such time and
proceeds diligently thereafter until the default is cured.

    28.4 Modification of Lease For Lender. If any prospective Holder should
require, as a condition of any mortgage or deed of trust, a modification of the
provisions of this Lease, Tenant shall approve and execute any such
modifications promptly after request, provided no such modification shall relate
to the rent payable hereunder or the length of the Term hereof or otherwise
materially alter the rights or obligations of Landlord or Tenant hereunder.


ARTICLE 29

MISCELLANEOUS


    29.1 Captions. The captions and headings of the Articles and Sections in
this Lease are for convenience only and shall not in any way limit or be deemed
to construe or interpret the terms and provisions hereof.

    29.2 Time of Essence. Time is of the essence of this Lease and of all
provisions hereof.

31

--------------------------------------------------------------------------------

    29.3 Number and Genders; Joint and Several Liability. The words "Landlord"
and "Tenant," as used herein, shall include the plural as well as the singular.
words used in the masculine gender include the feminine and neuter. If there be
more than one Landlord or Tenant the obligations hereunder imposed upon Landlord
and Tenant shall be joint and several.

    29.4 Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California.

    29.5 Cumulative Remedies. It is understood and agreed that the remedies
herein given to Landlord shall be cumulative, and the exercise of any one remedy
by Landlord shall not be to the exclusion of any other remedy.

    29.6 Entire Agreement. The terms of this Lease are intended by the parties
as a final expression of their agreement with respect to such terms as are
included in this Lease and may not be contradicted by evidence of any prior or
contemporaneous agreement.

    29.7 Invalidity. If any provision of this Lease or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and be
enforced to the full extent permitted by law.

    29.8 Authority. If Tenant signs as a corporation or a partnership, each of
the persons executing this Lease on behalf of Tenant does hereby covenant and
warrant that Tenant is a duly authorized and existing entity, that Tenant has
and is qualified to do business in California, that Tenant has full right and
authority to enter into this Lease, and that each and both of the persons
signing on behalf of Tenant are authorize d to do so.

    29.9 No-Representations or Warranties. Neither Landlord nor Landlord's
agents or attorneys have made any representations or warranties with respect to
the Premises, the Real Property, the Building or this Lease, except as expressly
set forth herein, and no rights, easements or licenses are or shall be acquired
by Tenant by implication or otherwise.

    29.10Brokers. Except as set forth herein, Tenant and Landlord each represent
and warrant to the other that they have not dealt with any licensed broker or
other person in connection with this Lease, and Tenant and Landlord hereby agree
to indemnify, defend, protect and hold one another free and harmless from any
claim by any person or entity claiming a fee, commission or other remuneration
based on the transaction contemplated in this Lease.

    (a) Landlord hereby discloses to Tenant that Berlex and Landlord engaged the
services of Cornish & Carey Commercial ("C&C"), a licensed California real
estate broker, and agreed to pay C&C a real estate commission ("Commission") for
services rendered in this transaction. Pursuant to that agreement, Berlex agreed
to be responsible for and pay C&C the portion of the Commission attributable to
the first four (4) years of the Term of this Lease, and Landlord agreed to and
shall pay C&C the portion of the Commission attributable to the last six
(6) years of the Term of this Lease.

    29.11Amendments. This Lease may not be altered, changed, or amended except
by an instrument signed by both parties hereto.

    29.12Request for Financial Statements. If Landlord desires to finance,
re-finance, lease or sell the Premises or any part thereof, Tenant shall within
fifteen (15) calendar days following receipt from Landlord of a written request
therefore, deliver to Landlord such financial statements of Tenant as may be
reasonably required by such Lender or purchaser, including but not limited to
Tenant's financial statements for the past two (2) years. All such financial
statements shall be received by Landlord in confidence and shall be used only
for the purposes herein set forth.

32

--------------------------------------------------------------------------------

    29.13Covenants, Conditions and Restrictions and Rules and Regulations.
Tenant agrees to faithfully observe and strictly comply with the provisions of
all Covenants, Conditions and Restrictions which are now recorded or are later
against the Real Property and all Rules and Regulations which are applicable to
this Lease, to the Project and to Tenant's use or proposed use of the Premises.

    29.14Right of Landlord to Perform. All terms and covenants of this Lease to
be performed or observed by Tenant shall be performed or observed by Tenant at
Tenant's expense and without any reduction of or offset or credit against Annual
Base Rent, Annual Option Period Base Rent or any Additional Rent. If Tenant
fails to perform any term or covenant hereunder on its part to be performed
(other than the payment of Annual Base Rent, Annual Option Period Base Rent or
Additional Rent) and such failure shall continue for ten (10) calendar days
after the date when due written notice, thereof by Landlord, Landlord, without
waiving or releasing Tenant from any obligation of Tenant hereunder, may make
any such payment or perform any such other term or covenant on Tenant's part to
be performed but shall not be obligated to do so. All sums so paid by Landlord
and all necessary costs of such performance by Landlord, together with interest
thereon at the maximum rate allowed by law from the date of such payment or
performance by Landlord, shall be paid (and Tenant covenants to make such
payment) to Landlord as Additional Rent on demand by Landlord, and Landlord
shall have (in addition to any other right or remedy of Landlord) the same
rights and remedies in the event of non-payment thereof by Tenant as in the case
of failure by Tenant in the payment of Annual Base Rent, Annual Option Period
Base Rent or Additional Rent hereunder.

    29.15Signatures on Lease. On the Lease Execution Date, Landlord and Tenant
shall deliver to one another four (4) duplicate counterpart originals of this
Lease, with each signature page bearing either (a) the original inked signature
of the person authorized to sign this Lease, or (b) a copy of an original inked
signature transmitted by telecopier or telefax. Provided, however, that any
party delivering signatures as provided in Section 29.15(b) shall deliver to the
other party four (4) duplicate original counterpart signature pages of this
Lease, each bearing the original inked signature of the person authorized to
sign this Lease, not later than 5:00 p.m. Friday, January 8, 1993 (the "Penalty
Date"). If any party for any reason fails to deliver to the party entitled
thereto the required four (4) original signature pages bearing original inked
signatures prior to the Penalty Date, then said party shall be deemed in default
under this Lease. The defaulting party shall be fined One Thousand and No/00
Dollars ($1,000.00) for each calendar day after the Penalty Date that said party
fails to comply with the requirements of this Section 29.15. In the case of
Tenant, any such fine shall be payable immediately upon demand by Landlord as
Additional Rent; and in the case of Landlord, any such fine shall
(notwithstanding any provision in this Lease to the contrary) be credited
against the next due installment of Annual Base Rent until paid in full.

33

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in
duplicate on the dates set forth below and this Lease shall be effective as of
the latter of such dates.

LANDLORD:        
GRAND/ROEBLING INVESTMENT COMPANY,
a California limited partnership
 
 
 
 
By:
 
/s/ STANLEY MATTISON   

--------------------------------------------------------------------------------

J. Stanley Mattison,
General Partner
 
Dated:
 
1/1/93

--------------------------------------------------------------------------------


TENANT:
 
 
 
 
SHAMAN PHARMACEUTICALS, INC.,
a California corporation,
 
 
 
 
By:
 
/s/ LISA A. CONTE   

--------------------------------------------------------------------------------

Lisa A. Conte,
President
 
Dated:
 
1/1/93

--------------------------------------------------------------------------------

34

--------------------------------------------------------------------------------

Exhibit "A"

GRAPHIC DESCRIPTION: GRAPHIC SHOWING THE PREMISES.

--------------------------------------------------------------------------------

Exhibit "B-1"

LEGAL DESCRIPTION OF REAL PROPERTY
LEASED TO TENANT

    ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF SOUTH SAN FRANCISCO,
COUNTY OF SAN MATEO, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

Parcel 1, containing approximately 1.3914 acres more or less, known as San Mateo
County Assessors Parcel Number 015041-200, more particularly described an
follows:

BEGINNING AT A POINT ON THE NORTHERLY BOUNDARY LINE OF SWIFT AVENUE SAID POINT
BEING ON THE SOUTHEASTERLY LINE OF SOUTH SAN FRANCISCO BELT RAILWAYS PROPERTY
AND BEING SOUTH 89° 52' 30" WEST 678.00 FEET AND NORTH 29° 25' 30" EAST 57.48
FEET FROM A GRANITE MONUMENT SET IN CENTER LINE OF SWIFT AVENUE, AS THE FIRST
ANGLE POINT THEREIN EAST OF THE SOUTHERN PACIFIC COMPANY'S RAILROAD; RUNNING
THENCE FROM SAID POINT OF BEGINNING ALONG THE SOUTHEASTERLY LINE OF SAID BELT
RAILWAY'S PROPERTY NORTH 29° 25' 30" EAST 348.36 FEET; THENCE NORTH 89° 52' 30"
EAST 200 FEET; THENCE SOUTH 29° 25' 30" WEST 348.36 FEET TO A POINT ON THE SAID
NORTHERLY BOUNDARY LINE OF SWIFT AVENUE; THENCE SOUTH 89° 52' 30" WEST ON AND
ALONG SAID NORTHERLY BOUNDARY LINE OF SWIFT AVENUE 200 FEET TO THE POINT OF
BEGINNING.

EXCEPTING THEREFROM THE FOLLOWING DESCRIBED PARCEL OF LAND:

BEGINNING AT THE NORTHEASTERLY CORNER OF LANDS CONVEYED TO JOHN D. COCHIN AND
SYLVARINE M. COCHIN, HIS WIFE, BY DEED RECORDED JANUARY 9, 1934, IN BOOK 609 OF
OFFICIAL RECORDS OF SAN MATEO COUNTY AT PAGE 391 (35412-C), SAID POINT ALSO
BEING THE SOUTHEASTERLY CORNER OF LANDS DESCRIBED IN DEED TO EARL O. COOP AND
HAZEL L. COOP, HIS WIFE, RECORDED OCTOBER 2, 1950 IN BOOK 1949 OF OFFICIAL
RECORDS OF SAN MATEO COUNTY AT PAGE 445 (89931-1); THENCE SOUTH 29° 25' 30" WEST
48.938 FEET TO A POINT; THENCE NORTH 60° 24' 30" WEST 87.207 FEET TO A POINT ON
THE DIVIDING LINE OF THE LANDS OF COCHIN AND COOP ABOVE MENTIONED; THENCE ALONG
SAID DIVIDING LINE NORTH 89° 52' 30" EAST 100 FEET TO THE POINT OF BEGINNING.

Parcel 2 also part of and known as San Mateo County Assessors parcel Number
015-041-200, more particularly described an follows:

BEGINNING AT A POINT IN THE EASTERLY LINE OF THE RIGHT OF WAY OF THE SOUTH SAN
FRANCISCO BELT RAILWAY, SAID POINT OF BEGINNING BEING DISTANT SOUTH 89° 52' 30"
WEST 678.60 FEET AND NORTH 29° 25' 30" EAST 405.84 FEET FROM A GRANITE MONUMENT
SET IN THE CENTER LINE OF EAST GRAND AVENUE, FORMERLY SWIFT AVENUE, AT THE FIRST
ANGLE POINT EAST OF THE SOUTHERN PACIFIC RAILROAD, SAID POINT BEING THE
SOUTHWESTERLY CORNER OF THE LANDS CONVEYED TO EARL O. COOP AND HAZEL L. COOP,
HIS WIFE, BY DEED RECORDED OCTOBER 2, 1950 IN BOOK 1949 OF OFFICIAL RECORDS OF
SAN MATEO COUNTY AT PAGE 445 (89931-1); THENCE FROM SAID POINT OF BEGINNING
ALONG THE EASTERLY LINE OF SAID BELT LINE RIGHT OF WAY NORTH 29° 25' 30" EAST
48.938 FEET TO A POINT; THENCE SOUTH 60° 24' 30" EAST 87.207 FEET TO A POINT ON
THE DIVIDING LINE OF THE LANDS OF COOP ABOVE MENTIONED AND THE LANDS CONVEYED TO
JOHN D. COCHIN AND SYLVARINE M. COCHIN, HIS WIFE, BY DEED RECORDED JANUARY 9,
1984 IN BOOK 609 OF OFFICIAL RECORDS

--------------------------------------------------------------------------------

OF SAN MATEO COUNTY AT PAGE 391 (35412-C); THENCE ALONG SAID DIVIDING LINE SOUTH
89° 52' 30" WEST 100.00 FEET TO THE POINT OF BEGINNING.

Parcel 3, containing approximately 2.627 acres more or less, known as San Mateo
County Assessors Parcel Number 015-041-270, more particularly described as
follows:

BEGINNING AT THE MOST EASTERLY CORNER OF THE LAND DESCRIBED IN THE DEED FROM
MILLAND DEVELOPMENT COMPANY, A CORPORATION, TO CROCKER-ANGLO NATIONAL BANK, AS
TRUSTEE, DATED APRIL 1, 1957, AND RECORDED APRIL 2, 1957, IN BOOK 3197 OF
OFFICIAL RECORDS OF SAN MATEO COUNTY AT PAGE 547 AND RUNNING THENCE NORTH 56°
37' 18" WEST 83.06 FEET; THENCE SOUTH 33° 22' 42" WEST 201.60 FEET TO THE
NORTHERLY LINE OF EAST GRAND AVENUE; THENCE ALONG SAID NORTHERLY LINE SOUTH 89°
52' 30" WEST 202.08 FEET; THENCE LEAVING SAID NORTHERLY LINE AND RUNNING NORTH
29° 25' 30" EAST 299.42 FEET; THENCE NORTH 60° 49' 27" WEST 173.99 FEET TO A
POINT ON THE SOUTHEASTERLY LINE OF LOT 6, BLOCK 2, AS SAID LOT AND BLOCK ARE
DELINEATED AND SO DESIGNATED UPON THAT CERTAIN MAP TITLED, "CABOT, CABOT &
FORBES INDUSTRIAL PARK UNIT NO. 1, SOUTH SAN FRANCISCO, SAN MATEO COUNTY,
CALIFORNIA", FILED FOR RECORD IN BOOK 61 OF MAPS AT PAGES 45 THROUGH 49, SAN
MATEO COUNTY RECORDS; THENCE ALONG SAID SOUTHEASTERLY LINE NORTH 29° 25' 30"
EAST 11.48 FEET; THENCE ALONG A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF
545.55 FEET THROUGH A CENTRAL ANGLE OF 25° 33' 31" AN ARC LENGTH OF 243-36 FEET;
THENCE LEAVING SAID SOUTHEASTERLY LINE AND RUNNING SOUTH 21° 07' 18" EAST 167.23
FEET; THENCE SOUTH 56° 37' 18" EAST 273.35 FEET TO A POINT ON THE NORTHWESTERLY
LINE OF ROEBLING ROAD, AS SAID ROAD IS SHOWN UPON SAID MAP TITLED "MILLAND
TRACT", THENCE ALONG SAID NORTHWESTERLY LINE SOUTH 33° 22' 42" WEST 125.64 FEET
TO THE POINT OF BEGINNING.

2

--------------------------------------------------------------------------------

Exhibit "B-2"

LEGAL DESCRIPTION OF EASEMENT PARCEL

    ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF SOUTH SAN FRANCISCO,
COUNTY OF SAN MATEO, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

Parcel 4, containing approximately 2.676 acres more or less, known as San Mateo
County Assessors Parcel Number 015-041-280, more particularly described as
follows:

BEGINNING AT THE MOST NORTHERLY CORNER OF LOT 5, AS SAID LOT IS DELINEATED AND
SO DESIGNATED UPON SAID MAP TITLED, "MILLAND TRACT" AND RUNNING THENCE SOUTH 33°
22' 42" WEST 16.17 FEET TO A POINT IN THE RIGHT OF WAY LINE OF ROEBLING ROAD AS
SHOWN UPON SAID MAP TITLED, "MILLAND TRACT", THENCE ALONG SAID RIGHT OF WAY LINE
NORTH 56° 37' 18" WEST 93.17 FEET; THENCE SOUTH 33° 22' 42" WEST 10.00 FEET;
THENCE ALONG A CURVE TO THE LEFT FROM A TANGENT BEARING SOUTH 89° 49' 16" WEST,
HAVING A RADIUS OF 60.00 FEET THROUGH A CENTRAL ANGLE OF 122° 51' 52" AN ARC
LENGTH OF 128.66 FEET; THENCE ALONG A TANGENT (REVERSE) CURVE TO THE RIGHT
HAVING A RADIUS OF 40.00 FEET THROUGH A CENTRAL ANGLE OF 66° 25' 18" AN ARC
LENGTH OF 46.37 FEET; THENCE SOUTH 33° 22' 42" WEST 214.89 FEET; THENCE LEAVING
SAID RIGHT OF WAY LINE AND RUNNING NORTH 56° 37' 18" WEST 273.35 FEET; THENCE
NORTH 21° 07' 18" WEST 167.23 FEET TO A POINT ON THE SOUTHEASTERLY LINE OF LOT
6, BLOCK 2, AS SAID LOT AND BLOCK ARE DELINEATED AND SO DESIGNATED UPON SAID MAP
TITLED, "CABOT, CABOT & FORBES INDUSTRIAL PARK UNIT NO. 1"; THENCE ALONG SAID
SOUTHEASTERLY LINE ON A CURVE TO THE RIGHT FROM A TANGENT BEARING NORTH 54° 59'
01" EAST, HAVING A RADIUS OF 545.55 FEET THROUGH A CENTRAL ANGLE OF 25° 12' 55",
AN ARC LENGTH OF 240.09 FEET; THENCE NORTH 84° 13' 07" EAST 56.35 FEET; THENCE
SOUTH 85° 42' 59" EAST 109.14 FEET; THENCE SOUTH 56° 37' 18" EAST 196.53 FEET TO
THE POINT OF BEGINNING.

--------------------------------------------------------------------------------

Exhibit "C"

THREE PARTY AGREEMENT

TO BE ATTACHED

--------------------------------------------------------------------------------

Exhibit D

RULES AND REGULATIONS

    1.  Sidewalks, halls, passages, exits, entrances, elevators, escalators and
stairways in each Building shall not be obstructed by Tenant or used for any
purpose other, than for ingress to and egress from places within the Building.
The halls, passages, exits, entrances, elevators, escalators and stairways are
not for the use of the general public and Landlord shall in all cases retain the
right to control and prevent access thereto by all persons whose presence, in
the judgment of Landlord, shall be prejudicial to the safety, character,
reputation and interests of the Project, provided that nothing herein contained
shall be construed to prevent such access to persons with whom Tenant normally
deals in the ordinary course of Tenant's business unless such persons are
engaged in illegal activities.

    2.  No sign, placard, picture, name, advertisement or notice, visible from
the exterior of any Building shall be inscribed, painted, affixed or otherwise
displayed by Tenant on any part of any Building without the prior written
consent of Landlord, and Landlord shall have the right to remove any such sign,
placard, picture, name, advertisement, or notice without notice to and at the
expense of Tenant.

    3.  If Landlord shall have given such consent to Tenant at any time, whether
before or after the execution of the Lease, such consent shall in no way operate
as a waiver or release of any of the provisions hereof or of such Lease, and
shall be deemed to relate only to the particular sign, placard, picture, name,
advertisement or notice so consented to by Landlord and shall not be construed
as dispensing with the necessity of obtaining the specific written consent of
Landlord with respect to any other such sign, placard, picture, name,
advertisement or notice.

    4.  No signs will be permitted on any entry door on any Building except in
Landlord's standard form.

    5.  The bulletin board or director of each Building will be provided
exclusively for the display of the name and location of persons employed by
Tenant and Landlord reserves the right to exclude any other names therefrom.

    6.  No curtains, draperies, blinds, shutters, shades, screens or other
coverings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with, any window on any Building without the prior written
consent of Landlord. In any event, with the prior written consent of Landlord,
all such items shall be installed inside of the draperies and shall in no way be
visible from the exterior of any Building. No articles shall be placed or kept
on the window sills so as to be visible from the exterior of any Building.

    7.  During any invasion, mob, riot, public excitement or other circumstance
rendering such action advisable in Landlord's opinion, Landlord reserves the
right to prevent access to any Building by closing the doors, or otherwise, for
the safety of tenants and protection of the Building and property in the
Buildings.

    8.  Landlord shall in no way be responsible to Tenant for any loss of
property on the premises, however occurring, or for any damage done to the
property of Tenant by the janitor or any other employee or any other person.

    9.  Tenant shall see that the doors of each Building are closed and securely
locked and must observe strict care and caution that all water faucets or water
apparatus are entirely shut off before Tenant or its employees leave such
Building, and that all utilities shall likewise be carefully shut off, so as to
prevent waste or damage, and for any default or carelessness the Tenant shall
make good all injuries sustained by other persons or occupants of each Building
or Landlord.

    10. Tenant shall not alter any lock or install a new or additional lock or
any bolt on any door of any Building without the prior written consent of
Landlord. If Landlord shall give its consent, Tenant shall in each case furnish
Landlord with a key for any such lock.

--------------------------------------------------------------------------------

    11. Tenant, upon the termination of the tenancy, shall deliver to Landlord
all the keys of or to all Buildings, offices, rooms and toilet rooms which shall
have been furnished to the Tenant or which the Tenant shall have had made. In
the event of the loss of any keys so furnished by Landlord, Tenant shall pay
Landlord therefor.

    12. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein, and the
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by Tenant.

    13. Tenant shall not use or keep in its premises or any Building any
kerosene, gasoline or inflammable or combustible fluid or material or use any
method of heating or air conditioning other than that supplied by Landlord.

    14. Tenant shall not use, keep or permit to be used or kept in any Building
any foul or noxious gas or substance or permit or suffer such Building to be
occupied or used in a manner offensive or objectionable to Landlord or other
tenants in the Project by reason of noise, odors and/or vibrations or interfere
in any way with other tenants or those having business therein, nor shall any
animals or birds be brought or kept in or about any Building.

    15. No cooking shall be done or permitted by Tenant in any Building, except
that the preparation of coffee, tea, hot chocolate and similar items (by coffee
or water heating device or by microwave oven) for Tenant and its employees shall
be permitted, nor shall such premises be used for lodging.

    16. Except with the prior written consent of Landlord, Tenant shall not
sell, or permit the sale, at retail of newspapers, magazines, periodicals,
theater tickets or any other goods or merchandise in or on the Premises.

    17. No boring or cutting for wires will be allowed without the prior written
consent of Landlord. The location of telephones, call boxes and other office
equipment affixed to all parts of the Buildings shall be subject to the written
approval of Landlord. All electrical appliances must be grounded and must meet
UL Label Standards.

    18. Tenant shall not install any radio or television antenna, loudspeaker or
any other device on the exterior walls of any Building.

    19. Tenant shall not lay linoleum, tile, carpet or any other floor covering
so that the same shall be affixed to the floor of any Building in any manner
except as approved in writing by Landlord. The expense of repairing any damage
resulting from a violation of this rule or the removal of any floor covering
shall be borne by Tenant, or by whose contractors, employees or invitees, the
damage shall have been caused.

    20. Landlord shall have the right to prescribe the weight, size and position
of all safes and other heavy equipment brought into any Building. Safes or other
heavy objects shall, if considered necessary by Landlord, stand on wood strips
of such thickness as is necessary to properly distribute the weight thereof.
Landlord will not be responsible for loss of or damage to any such safe or
property from any cause, and all damage done to any Building by moving or
maintaining any such safe or other property shall be repaired at the expense of
the Tenant.

    21. Tenant shall not overload the floor of its premises or mark, or drive
nails, screw or drill into, the partitions, woodwork or plaster or in any way
deface any Building or any part thereof.

    22. There shall not be used in any space in any Building any hand trucks
except those equipped with rubber tires and side guards. No other vehicles of
any kind shall be brought by Tenant into or kept in or about any Building.

2

--------------------------------------------------------------------------------

    23. Tenant shall store all its trash and garbage within the interior of each
Building. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the City of
South San Francisco without violation of any law or ordinance governing such
disposal. All trash, garbage and refuse disposal shall be made only through
entryway and elevators provided for such purposes and at such times as Landlord
shall designate.

    24. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of any Building.

    25. Landlord may waive any one or more of these Rules and Regulations for
the benefit of Tenant, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations, nor prevent Landlord from thereafter
enforcing any such Rules and Regulations against Tenant.

    These Rules and Regulations may be changed from time to time and are in
addition to, and shall not be construed to in any way modify, alter or amend, in
whole or in part, the terms, covenants and conditions of the Lease.

3

--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

    This FIRST AMENDMENT TO LEASE ("First Amendment"), is made and entered into
this 29th day of April, 1994, by and between GRAND/ROEBLING INVESTMENT COMPANY,
a California limited partnership ("LANDLORD"), and Shaman Pharmaceuticals,
 Inc., a California Corporation ("TENANT"), respecting that certain lease dated
January 1, 1993 ("LEASE"), by and between Landlord and Tenant, which Lease is
currently in full force and effect. Except as expressly modified within this
First Amendment, all terms and conditions of the Lease shall remain unmodified
and in full force and effect and shall apply to the Expansion Premises defined
hereinbelow. Further, any portion of this First Amendment held not to be
enforceable or valid for any reason whatsoever shall not serve to invalidate or
lessen the effect or enforceability of any provisions of the Lease as they
existed prior to the modifications herein contained.

    Under the Lease, the Premises are defined as all (100%) of Parcels 1, 2 and
3 as described in Exhibit B-1 of the Lease Parcel 4 is adjacent to the Premises
and is occupied by an unrelated tenant.

    On November 18, 1993, a new parcel map was filed, in accordance with
requirements of the City of South San Francisco, which consolidated all four
parcels into a single parcel designated as Assessor's Parcel Number 015-041-300,
which is for all purposes herein defined as the "Expanded Premises" (the
Premises as defined in the Lease plus the Expansion Premises as defined
hereinbelow).

    NOW, THEREFORE, inasmuch as Landlord and Tenant wish to amend the Lease by
execution of this First Amendment, to a) increase the Premises by the addition
of the above-referenced Parcel 4, comprised of the building and land known as
333 Roebling Road, ("Expansion Premises"), and b) increase the Annual Base Rent
and Tenant's Percentage Share also referred to as "Tenant's Share" for payment
of Common Area and Operating Costs and Taxes, all terms as defined in the Lease,
the Landlord and Tenant hereby agree as follows:

Expanded Premises

    The "Premises" description paragraph of the Basic Lease Information summary,
page (iii), which defines the Premises under the Lease, is hereby amended to
include all (100%) of the Expansion Premises, more particularly described in
Exhibit A-1 of this First Amendment. Accordingly, all (100%) of former Parcels
1, 2, 3 and 4, now designated in total as Assessor's Parcel #015-041-300, shall
constitute the Tenant's Expanded Premises from and after the commencement of
this First Amendment. Nothing herein is intended to nor shall modify or amend in
any way Landlord's rights regarding former Parcels 1 and 2 as described and
referenced in Section 1.01(b) of the Lease.

Rent Commencement Date and Term—Expansion Premises

    Tenant shall commence payment of Base Rent and Additional Rent for the
Expansion Premises upon the earlier of a) Tenant's possession of the Expansion
Premises, or b) September 1, 1995 ("Rent Commencement Date"). The Term of this
First Amendment covering the Expansion Premises shall expire on the same date as
the Term for the Premises defined in the Lease. Further, any references to
Option Periods for extension of Terms shall automatically hereafter include the
entire Expanded Premises.

Annual Base Rent—Expansion Premises

    The Base Rent described in the Basic Lease Information summary, page (iv),
shall be increased to reflect the additional Base Rent for the Expansion
Premises as set forth hereinbelow. In addition to the amounts stipulated in the
Basic Lease Information summary, Tenant shall also pay the following as Base
Rent for the Expansion Premises:

(1)Effective upon the Rent Commencement Date, Tenant shall pay $28,080 per month
as Base Rent for the Expansion Premises, through December 31, 1996.

1

--------------------------------------------------------------------------------

(2)Effective January 1, 1997, Tenant shall pay $30,240 per month as Base Rent
for the Expansion Premises, through December 31, 1997.

(3)Effective January 1, 1998, Tenant shall pay an increased Base Rent for the
Expansion Premises, also to be further increased annually thereafter, all in
accordance with provisions of Section 3.02 of the Lease, which describes the
method for the annual calculation of such increases on each Adjustment Date, for
the remainder of the Term of the Lease.

Security Deposit

    Upon execution of this First Amendment, Tenant shall deposit with Landlord a
Security Deposit increase in the sum of $28,080 for the Expansion Premises.

Tenant's Percentage Share—Common Area and Operating Costs and Tax Costs

    Tenant's Percentage Share of Common Area and Operating Costs and Tax Costs
as referenced in the Basic Lease Information sheet page (v) of the Lease shall
be increased to reflect the Expanded Premises, and shall therefore be one
hundred percent (100%). Further, Tenant's Percentage Share of costs attributable
to Shared Common Area and/or Tenant's Common Area as defined in the Lease shall
be increased to one hundred percent (100%).

Condition of Expansion Premises

    Tenant acknowledges that it accepts the Expansion Premises in accordance
with the terms and conditions of Sections 1.3(c), 6.4 and 6.5 of the lease.

Subletting—Expansion Premises

    Landlord acknowledges that Tenant may wish to sublease the Expansion
Premises on an interim basis in the event Tenant is not ready to utilize said
Expansion Premises in its own business by the Rent Commencement Date of this
First Amendment. Accordingly, in order to accommodate such circumstance,
Landlord hereby agrees to waive provisions (i), (ii) and (iii) of Section 10.1,
but only for a temporary sublease of the Expansion Premises and only during the
period ending twenty-four months after the Term Commencement Date herein
defined, and only in the event Tenant remains totally responsible to Landlord
for direct performance of all obligations under the Lease and under this First
Amendment, including all financial payments of any kind as scheduled in this
First Amendment.

2

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment
to Lease in duplicate on the dates set forth below and shall be effective as of
the latter of such dates.

LANDLORD:        
GRAND/ROEBLING INVESTMENT COMPANY,
a California limited partnership
 
 
 
 
By:
 
/s/ J. STANLEY MATTISON   

--------------------------------------------------------------------------------

J. Stanley Mattison,
General Partner
 
Dated:
 
April 29, 1994

--------------------------------------------------------------------------------


TENANT:
 
 
 
 
SHAMAN PHARMACEUTICALS, INC.,
a California Corporation,
 
 
 
 
By:
 
/s/ LISA A. CONTE   

--------------------------------------------------------------------------------

Lisa A. Conte,
President
 
Dated:
 
April 14, 1994

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

Exhibit A-1

EXPANSION PREMISES

Graphic Description: Graphic showing Parcels 1, 2, 3 and 4

1

--------------------------------------------------------------------------------

Exhibit A-1

EXPANSION PREMISES

    ALL THAT CERTAIN REAL PROPERTY SITUATE IN THE CITY OF SOUTH SAN FRANCISCO,
COUNTY OF SAN MATEO, STATE OF CALIFORNIA, DESCRIBED AS FOLLOWS:

Parcel 4, containing approximately 2.676 acres more or loss, known as San Mateo
County Assessors Parcel Number 015-041-280, more particularly described as
follows:

BEGINNING AT THE MOST NORTHERLY CORNER OF LOT 5, AS SAID LOT IS DELINEATED AND
SO DESIGNATED UPON SAID MAP TITLED, "MILLAND TRACT" AND RUNNING THENCE SOUTH 33°
22' 42" WEST 16.17 FEET TO A POINT IN THE RIGHT OF WAY LINE OF ROEBLING ROAD AS
SHOWN UPON SAID MAP TITLED, "MILLAND TRACT", THENCE ALONG SAID RIGHT OF WAY LINE
NORTH 56° 37' 18" WEST 93.17 FEET; THENCE SOUTH 33° 22' 42" WEST 10.00 FEET;
THENCE ALONG A CURVE TO THE LEFT FROM A TANGENT BEARING SOUTH 89° 49' 16" WEST
HAVING A RADIUS OF 60.00 FEET THROUGH A CENTRAL ANGLE OF 122° 51' 52" AN ARC
LENGTH OF 128.66 FEET; THENCE ALONG A TANGENT (REVERSE) CURVE TO THE RIGHT
HAVING A RADIUS OF 40.00 FEET THROUGH A CENTRAL ANGLE OF 66° 25' 18" AN ARC
LENGTH OF 46.37 FEET; THENCE SOUTH 33° 22' 42" WEST 214.89 FEET; THENCE LEAVING
SAID RIGHT OF WAY LINE AND RUNNING NORTH 56° 37' 18" WEST 273-35 FEET; THENCE
NORTH 21° 07' 18" WEST 167.23 FEET TO A POINT ON THE SOUTHEASTERLY LINE OF LOT
6. BLOCK 2, AS SAID LOT AND BLOCK ARE DELINEATED AND SO DESIGNATED UPON SAID MAP
TITLED, "CABOT, CABOT & FORBES INDUSTRIAL PARK UNIT NO. 1." THENCE ALONG SAID
SOUTHEASTERLY LINE ON A CURVE TO THE RIGHT FROM A TANGENT BEARING NORTH 54° 59'
01" EAST, HAVING A RADIUS OF 545-55 FEET THROUGH A CENTRAL ANGLE OF 25° 12' 55",
AN ARC LENGTH OF 240.09 FEET; THENCE NORTH 84° 13' 07" EAST 56.35 FEET; THENCE
SOUTH 85° 42' 59" EAST 109.14 FEET; THENCE SOUTH 56° 37' 18" EAST 196.53 FEET TO
THE POINT OF BEGINNING.

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.31



ARTICLE 1 PREMISES
ARTICLE 2 TERM; OPTION TO EXTEND TERM
ARTICLE 3 ANNUAL BASE RENT; OPTION PERIOD RENT
ARTICLE 4 ADDITIONAL RENT TENANT'S SHARE OF COMMON AREA AND OPERATING COSTS;
TENANT'S SHARE OF TAXES
ARTICLE 5 SECURITY DEPOSIT
ARTICLE 6 USE; NUISANCE OR WASTE; NO ILLEGAL USE; CONDITION OF PREMISES "AS-IS";
NON-COMPLIANCE WITH CODES
ARTICLE 7 SERVICES AND UTILITIES
ARTICLE 8 ADDITIONS, ALTERATIONS, IMPROVEMENTS AND RESTORATION
ARTICLE 9 REPAIRS AND MAINTENANCE; SIGNS
ARTICLE 10 ASSIGNMENT AND SUBLETTING
ARTICLE 11 INDEMNIFICATION: LIMITATION OF LIABILITY
ARTICLE 12 DESTRUCTION OR DAMAGE
ARTICLE 13 WAIVER OF SUBROGATION
ARTICLE 14 RULES AND REGULATIONS
ARTICLE 15 ENTRY BY LANDLORD
ARTICLE 16 DEFAULT
ARTICLE 17 ATTORNEYS' FEES
ARTICLE 18 HOLDING OVER
ARTICLE 19 WAIVER
ARTICLE 20 EMINENT DOMAIN
ARTICLE 21 SALE BY LANDLORD
ARTICLE 22 NO MERGER
ARTICLE 23 SURRENDER OF PREMISES
ARTICLE 24 ESTOPPEL CERTIFICATE
ARTICLE 25 NOTICES
ARTICLE 26 SUCCESSORS
ARTICLE 27 INSURANCE
ARTICLE 28 PROTECTION OF LENDER
ARTICLE 29 MISCELLANEOUS
